        Case
        Case 1:18-cv-02209-RDM
             1:18-cv-01579-RDM Document
                               Document 7-2 Filed 09/19/18
                                        15 Filed  11/01/18 Page
                                                           Page 11 of
                                                                   of 31
                                                                      90




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 LARRY KLAYMAN,                                      )
                                                     )
                               Plaintiff,            )    Civil Action No. 1:18-01579 (RDM)
                                                     )
                                                     )    ORAL ARGUMENT REQUESTED
                v.
                                                     )
                                                     )
                                                     )
 HAMILTON FOX et al.,                                )
                                                     )
                               Defendants.           )


                          DEFENDANTS’ MOTION TO DISMISS

       Defendants Office of Disciplinary Counsel, Hamilton P. Fox, III, Elizabeth A. Herman, H.

Clay Smith, III, and Julia L. Porter, through undersigned counsel, hereby move the Court to

dismiss this action pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(b)(1) for the

reasons set forth in the accompanying Memorandum in Support of Defendants’ Motion to Dismiss.

A proposed order is filed with this motion.

                                              Respectfully submitted,

                                              /s/ Mark J. MacDougall
                                              Mark J. MacDougall (D.C. Bar No. 398118)
                                              Connor Mullin (D.C. Bar No. 981715)
                                              AKIN GUMP STRAUSS HAUER & FELD LLP
                                              1333 New Hampshire Avenue, NW
                                              Washington, DC 20036
                                              Tel: (202) 887-4000 ǀ Fax: (202) 887-4288
                                              mmacdougall@akingump.com
                                              cmullin@akingump.com

                                              Counsel for Defendants
     Case
     Case 1:18-cv-02209-RDM
          1:18-cv-01579-RDM Document
                            Document 7-2 Filed 09/19/18
                                     15 Filed  11/01/18 Page
                                                        Page 22 of
                                                                of 31
                                                                   90




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

LARRY KLAYMAN,                         )
                                       )
                       Plaintiff,      )    Civil Action No. 1:18-01579 (RDM)
                                       )
                                       )    ORAL ARGUMENT REQUESTED
           v.
                                       )
                                       )
                                       )
HAMILTON FOX et al.,                   )
                                       )
                       Defendants.     )



   DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
           Case
           Case 1:18-cv-02209-RDM
                1:18-cv-01579-RDM Document
                                  Document 7-2 Filed 09/19/18
                                           15 Filed  11/01/18 Page
                                                              Page 33 of
                                                                      of 31
                                                                         90




                                                    TABLE OF CONTENTS

PRELIMINARY STATEMENT .....................................................................................................1
BACKGROUND .............................................................................................................................2
          A.      The attorney disciplinary system in the District of Columbia ....................................2
          B.      Disciplinary proceedings involving Plaintiff ..............................................................3
                    1.     The Judicial Watch Complaint, Bar Docket No. 2008-D048 ........................... 3
                    2.     The Sataki Complaint, Bar Docket No. 2011-D028 ......................................... 6
                    3.     The Pro Hac Vice Matter, Disciplinary Docket No. 2017-D051 ..................... 7
          C.      This lawsuit. ................................................................................................................9
LEGAL STANDARD ....................................................................................................................10
ARGUMENT .................................................................................................................................11
I.        The Court should rely on the Younger abstention doctrine to dismiss this case in
          its entirety...........................................................................................................................11
          A.      All of the requirements for Younger abstention are met here. ..................................12
          B.      Plaintiff has not alleged “extraordinary circumstances” that might warrant
                  federal intervention. ..................................................................................................13
II.       Individual Defendants are protected by absolute immunity and the Office of
          Disciplinary Counsel is not an entity that can be sued. .....................................................16
          A.      Individual Defendants enjoy absolute judicial immunity in connection with
                  the alleged conduct. ..................................................................................................16
          B.      The Office of Disciplinary Counsel is not a proper party for suit. ...........................18
III.      Plaintiff fails to state a claim upon which relief can be granted. .......................................19
CONCLUSION ..............................................................................................................................23




                                                                        i
           Case
           Case 1:18-cv-02209-RDM
                1:18-cv-01579-RDM Document
                                  Document 7-2 Filed 09/19/18
                                           15 Filed  11/01/18 Page
                                                              Page 44 of
                                                                      of 31
                                                                         90




                                               TABLE OF AUTHORITIES

CASES:

Arpaio v. Obama,
   797 F.3d 11 (D.C. Cir. 2015) ...................................................................................................11

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) .....................................................................................................10, 11, 18

Bell Atl. Corp. v. Twombly,
    550 U.S. 544 (2007) .................................................................................................................10

Blue v. District of Columbia,
   811 F.3d 14 (D.C. Cir. 2015) ...................................................................................................10

Borum v. Brentwood Vill., LLC,
   218 F. Supp. 3d 1 (D.D.C. 2016) .............................................................................................10

Bown v. Hamilton,
   601 A.2d 1074 (D.C. Cir. 1992) ..............................................................................................22

Bradley v. DeWine,
   55 F. Supp. 3d 31 (D.D.C. 2014) .............................................................................................10

Branch Ministries v. Rossotti,
   211 F.3d 137 (D.C. Cir. 2000) .................................................................................................20

Bridges v. Kelly,
   84 F.3d 470 (D.C. Cir. 1996) ...................................................................................................11

Briggs v. Goodwin,
   569 F.2d 10 (D.C. Cir. 1977) ...................................................................................................17

Browning v. Clinton,
   292 F.3d 235 (D.C. Cir. 2002) .................................................................................................10

Bundy v. United States Dist. Court,
   840 F.3d 1034 (9th Cir. 2016) ...................................................................................................8

Burns v. Reed,
   500 U.S. 478 (1991) .................................................................................................................17

City of Clerburne v. Clerburne Living Ctr., Inc.,
    473 U.S. 432 (1985) .................................................................................................................20



* Authorities chiefly relied upon are marked with asterisks.


                                                                    ii
           Case
           Case 1:18-cv-02209-RDM
                1:18-cv-01579-RDM Document
                                  Document 7-2 Filed 09/19/18
                                           15 Filed  11/01/18 Page
                                                              Page 55 of
                                                                      of 31
                                                                         90




Cook v. Babbitt,
   819 F. Supp. 1 (D.D.C. 1993) ..................................................................................................20

Cunningham v. Dist. of Columbia,
   584 A.2d 573 (D.C. 1990) .......................................................................................................16

D.C. Court of Appeals v. Feldman,
   460 U.S. 462 (1983) .................................................................................................................12

Feingold v. Office of Disciplinary Counsel,
   487 F. App’x 743 (3d Cir. 2012) .............................................................................................15

*Ford v. Tait,
   163 F. Supp. 2d 57 (D.D.C. 2001) ...............................................................................11, 12, 13

Gibson v. Berryhill,
   411 U.S. 564 (1973) .................................................................................................................11

Goldfarb v. Va. State Bar,
   421 U.S. 773 (1975) .................................................................................................................12

Henok v. Dist. of Columbia,
   58 F. Supp. 3d 93 (D.D.C. 2014) .............................................................................................19

In re Bernstein,
    774 A.2d 309 (D.C. 2001) .........................................................................................................7

In re Mason,
    916 F.2d 384 (7th Cir. 1990) ...................................................................................................14

Kugler v. Helfant,
   421 U.S. 117 (1975) .................................................................................................................13

Kundrat v. Dist. of Columbia,
   106 F. Supp. 2d 1 (D.D.C. 2000) .............................................................................................19

Lawrence v. Carlin,
   541 F. Supp. 2d 189 (D.D.C. 2008) ...................................................................................14, 15

Lempert v. Power,
   45 F. Supp. 3d 79 (D.D.C. 2014) .............................................................................................10

Lewellen v. Raff,
   843 F.2d 1103 (8th Cir. 1988) .................................................................................................14

Lujan v. Defs. of Wildlife,
   504 U.S. 555 (1992) .................................................................................................................11




                                                                   iii
           Case
           Case 1:18-cv-02209-RDM
                1:18-cv-01579-RDM Document
                                  Document 7-2 Filed 09/19/18
                                           15 Filed  11/01/18 Page
                                                              Page 66 of
                                                                      of 31
                                                                         90




Marin v. Comm. on Admissions,
  No. 98-cv-0059, 1998 WL 1181013 (D.D.C. Nov. 9, 1998) ...................................................19

*Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n,
   457 U.S. 423 (1982) .....................................................................................................11, 12, 13

Newman v. Dist. of Columbia Courts,
   125 F. Supp. 3d 95 (D.D.C. 2015) ...........................................................................................19

*Nwachukwu v. Rooney,
  362 F. Supp. 2d 183 (D.D.C. 2005) ................................................................................. passim

Ohralik v. Ohio State Bar Ass’n,
   436 U.S. 447 (1978) .................................................................................................................21

Pennzoil Co. v. Texaco, Inc.,
   481 U.S. 1 (1987) .....................................................................................................................13

Pitt v. Dist. of Columbia,
    491 F.3d 494 (D.C. Cir. 2007) .................................................................................................23

Rehberg v. Paulk,
   566 U.S. 356 (2012) .................................................................................................................16

Richardson v. Dist. of Columbia,
   711 F. Supp. 2d 115 (D.D.C. 2010) ...................................................................................12, 17

Scott v. Dist. of Columbia,
   101 F.3d 748 (D.C. Cir. 1996) .................................................................................................22

*Thomas v. Knight,
   257 F. Supp. 2d 86 (D.D.C. 2003) .....................................................................................17, 18

United States v. Armstrong,
   517 U.S. 456 (1996) .................................................................................................................20

United States v. Mangieri,
   694 F.2d 1270 (D.C. Cir. 1982) ...............................................................................................23

United States v. Philip Morris Inc.,
   116 F. Supp. 2d 131 (D.D.C. 2000) ...........................................................................................3

United States v. Wash.,
   705 F.2d 489 (D.C. Cir. 1983) .................................................................................................20

*Yelverton v. Fox,
   997 F. Supp. 2d 1 (D.D.C. 2013) ...........................................................................12, 13, 15, 22




                                                                    iv
            Case
            Case 1:18-cv-02209-RDM
                 1:18-cv-01579-RDM Document
                                   Document 7-2 Filed 09/19/18
                                            15 Filed  11/01/18 Page
                                                               Page 77 of
                                                                       of 31
                                                                          90




*Younger v. Harris,
   401 U.S. 37 (1971) ........................................................................................................... passim

STATUTES:

28 U.S.C.
   § 1257(a) ..................................................................................................................................13
   § 1257(b) ..................................................................................................................................13
   § 1367(c)(3) .............................................................................................................................22

OTHER AUTHORITIES:

D.C. Bar. R. XI
   § 4...............................................................................................................................................2
   § 4(e)(2) .....................................................................................................................................2
   § 4(e)(4) .....................................................................................................................................2
   § 4(e)(5) .....................................................................................................................................2
   § 5(a) ..........................................................................................................................................2
   § 5(c)(2) .....................................................................................................................................3
   § 6...............................................................................................................................................2
   § 6(a) ..........................................................................................................................................2
   § 6(a)(1) ...................................................................................................................................18
   § 6(a)(4) ...................................................................................................................................18
   § 9(b) ..........................................................................................................................................3
   § 9(c) ..........................................................................................................................................3
   § 9(d) ..........................................................................................................................................3
   § 9(e) ..........................................................................................................................................3
   § 9(h) ..........................................................................................................................................3
   § 19(a) ..................................................................................................................................2, 16

RESTATEMENT (SECOND) OF TORTS § 682 cmt.b ...........................................................................22




                                                                          v
        Case
        Case 1:18-cv-02209-RDM
             1:18-cv-01579-RDM Document
                               Document 7-2 Filed 09/19/18
                                        15 Filed  11/01/18 Page
                                                           Page 88 of
                                                                   of 31
                                                                      90




        Defendants Office of Disciplinary Counsel, Hamilton P. Fox, III, Elizabeth A. Herman, H.

Clay Smith, III, and Julia L. Porter, through undersigned counsel, respectfully submit this

Memorandum in Support of Motion to Dismiss the Amended Complaint under Federal Rules of

Civil Procedure 12(b)(6) and 12(b)(1).        Based on the arguments and law set forth in this

memorandum, Defendants respectfully request that the Court dismiss the Amended Complaint in

its entirety with prejudice.

                                 PRELIMINARY STATEMENT

        Pro se attorney Larry Klayman has asked the Court to intervene in three ongoing D.C.

Court of Appeals attorney disciplinary proceedings and adjudicate matters within the exclusive

province of that court, namely the conduct and discipline of lawyers subject to the jurisdiction of

the D.C. Court of Appeals. The Defendants named in the Amended Complaint are the Office of

Disciplinary Counsel (an entity not subject to suit), Hamilton P. Fox, III, who was appointed

Disciplinary Counsel last year by the D.C. Board on Professional Responsibility (the “Board”),

former Deputy Disciplinary Counsel Elizabeth A. Herman, Deputy Disciplinary Counsel Julia L.

Porter, and Assistant Disciplinary Counsel H. Clay Smith, III (the “Individual Defendants”).

        This Court has uniformly dismissed under the Younger abstention and related doctrines

indistinguishable attempts to collaterally attack state attorney disciplinary proceedings in federal

court. Setting aside the serious prudential concerns raised by this case, this Court has consistently

held that Office of Disciplinary Counsel lawyers are protected from suit by absolute judicial

immunity where, as here, nothing in the Amended Complaint suggests that the lawyers who acted

on behalf of the Office of Disciplinary Counsel did so other than in their official capacities and in

the course of their official duties. To the extent the Court reaches the Amended Complaint’s legal

sufficiency, all four of the causes of action warrant dismissal for failure to state a claim.




                                                  1
        Case
        Case 1:18-cv-02209-RDM
             1:18-cv-01579-RDM Document
                               Document 7-2 Filed 09/19/18
                                        15 Filed  11/01/18 Page
                                                           Page 99 of
                                                                   of 31
                                                                      90




                                        BACKGROUND

       A.      The attorney disciplinary system in the District of Columbia

       The D.C. Court of Appeals established the Board and the Office of Disciplinary Counsel

(formerly the Office of Bar Counsel), which serves as the chief prosecutor for disciplinary matters

involving attorneys subject to the disciplinary jurisdiction of the D.C. Court of Appeals. See D.C.

Bar R. XI, §§ 4, 6. The Board has authority to appoint “Disciplinary Counsel, Special Disciplinary

Counsel, and such assistant disciplinary counsel and staff as may be required to perform the duties

and functions of that office.” D.C. Bar R. XI, § 4(e)(2). Disciplinary Counsel serve at the pleasure

of the Board and subject to the oversight authority of the D.C. Court of Appeals. See id. Under

D.C. Bar Rule XI, § 19(a),

       Members of the Board, its employees, members of Hearing Committees,
       Disciplinary Counsel, and all assistants and employees of Disciplinary Counsel, all
       persons engaged in counseling, evaluating or monitoring other attorneys pursuant
       to a Board or Court order or a diversion agreement, and all assistants or employees
       of persons engaged in such counseling, evaluating or monitoring shall be immune
       from disciplinary complaint under this rule and from civil suit for any conduct in
       the course of their official duties. (emphasis added).

       The Office of Disciplinary Counsel is responsible for investigating attorney misconduct

and prosecuting disciplinary matters before (i) the Board-appointed Hearing Committee, 1 (ii) the

Board, and (iii) the D.C. Court of Appeals. See D.C. Bar R. XI, §§ 5(a), 6(a). An attorney member

of the Hearing Committee (referred to as the “Contact Member”) “review[s] and approve[s] or

suggests modifications of recommendations by Disciplinary Counsel for dismissals, informal

admonitions, and the institution of formal charges.” D.C. Bar R. XI, § 4(e)(5). The Hearing

Committee has the power and duty to conduct hearings on formal charges and “submit their

findings and recommendations on formal charges of misconduct to the Board.” D.C. Bar R. XI, §


       1
        Each Hearing Committee consists of two members of the Bar and one non-lawyer. See
D.C. Bar R. XI, § 4(e)(4).


                                                 2
        Case
        Case 1:18-cv-02209-RDM
             1:18-cv-01579-RDM Document
                               Document 7-2 Filed 09/19/18
                                        15 Filed  11/01/18 Page
                                                           Page 10
                                                                10 of
                                                                   of 31
                                                                      90




5(c)(2). Once the Hearing Committee provides a recommendation to the Board, the attorneys for

both sides may file exceptions to the Hearing Committee’s recommendation. See D.C. Bar R. XI,

§ 9(b). Generally, the Board may either adopt or modify the recommendation of the Hearing

Committee and submit a Report and Recommendation to the D.C. Court of Appeals. See D.C. Bar

R. XI, § 9(c), (d). Both sides may file exceptions to the Board’s Report and Recommendation with

the D.C. Court of Appeals, which issues a final order after considering the recommendation and

any exceptions filed by the parties. See D.C. Bar R. XI, § 9(e), (h).

        B.      Disciplinary proceedings involving Plaintiff 2

        Plaintiff states in the Amended Complaint that he is the subject of three ongoing

disciplinary proceedings involving his practice of law in the District of Columbia. The following

summary of those proceedings is based on the relevant charging documents filed by the Office of

Disciplinary Counsel, as well as the Report and Recommendation of the Board in the proceeding

that has progressed to that stage. 3

                1.      The Judicial Watch Complaint, Bar Docket No. 2008-D048 4

        On November 15, 2012, the Office of Disciplinary Counsel submitted proposed charges

against Plaintiff, alleging that he repeatedly violated the “former client” conflict of interest

provisions of Rule 1.9 of the D.C. Rules of Professional Conduct (as well as the analogous Florida

rule), when he represented individual clients in three lawsuits against Judicial Watch, Inc.—a



        2
          This background information is limited to Plaintiff’s disciplinary proceedings in the
District of Columbia.
        3
          These public records are matters subject to judicial notice and are appropriately
considered at the motion to dismiss stage. See United States v. Philip Morris Inc., 116 F. Supp.
2d 131, 154 (D.D.C. 2000). Accordingly, those documents are attached as exhibits for the Court’s
reference.
        4
          Plaintiff references the Judicial Watch Complaint at Paragraphs 46-48 and 58 of the
Amended Complaint.


                                                 3
       Case
       Case 1:18-cv-02209-RDM
            1:18-cv-01579-RDM Document
                              Document 7-2 Filed 09/19/18
                                       15 Filed  11/01/18 Page
                                                          Page 11
                                                               11 of
                                                                  of 31
                                                                     90




nonprofit organization where Plaintiff was previously employed as General Counsel. See In the

Matter of Larry E. Klayman, Board Docket No. 13-BD-084, Bar Docket No. 2008-D048, R. & R.

of the Board on Professional Responsibility 1 (Feb. 6, 2018), attached as Exhibit 1. 5 Plaintiff was

further charged with “serious[] interfer[ence] with the administration of justice” in violation of

Rule 8.4(d) for allegedly (i) forcing his former client to move for his disqualification and (ii)

responding to his former client’s motion with meritless arguments. See id. On September 27,

2013, a Contact Member of the Hearing Committee approved the charges.

       On June 23, 2014, Plaintiff signed an affidavit stipulating to the facts in a petition for

negotiated discipline and accepted full responsibility for conduct described in the negotiated

petition as violations of Rule 1.9 (conflict of interest) and Rule 8.4(d) (conduct seriously

interfering with administration of justice). See In the Matter of Larry E. Klayman, Disciplinary

Docket No. 2017-D051, Specification of Charges ¶ 3 (Aug. 21, 2018), attached as Exhibit 2. He

further agreed to a public censure for his conduct. See id. However, following a hearing on the

petition for negotiated discipline, the Hearing Committee rejected the petition and issued an order

that the public censure was “unduly lenient.” Id. at ¶ 4.

       On August 31, 2015, the Board reassigned the previously-filed charges against Plaintiff to

another Ad Hoc Hearing Committee. See id. at ¶ 6. On June 19, 2017, the new Hearing Committee

sustained all of the charges against Plaintiff and further concluded that he falsely claimed to have

relied on advice of counsel in defense of his appearance in one of the lawsuits involving his former

client. See Ex. 1 at 16. The Hearing Committee recommended that Plaintiff be suspended for 90




       5
         A copy of the Board’s Report and Recommendation, as well as the Hearing Committee’s
Report and Recommendation in this matter can be found at http://www.dcbar.org/attorney-
discipline/disciplinary-decisions.cfm.


                                                 4
       Case
       Case 1:18-cv-02209-RDM
            1:18-cv-01579-RDM Document
                              Document 7-2 Filed 09/19/18
                                       15 Filed  11/01/18 Page
                                                          Page 12
                                                               12 of
                                                                  of 31
                                                                     90




days, with readmission predicated upon a “fitness requirement” or a showing that he is fit to

practice law. See id. at 1.

       On February 6, 2018, the Board found that the Hearing Committee’s factual findings were

supported by substantial evidence, with the exception of a finding that Plaintiff provided false

testimony in his brief and during a proceeding before the Hearing Committee. See id. at 2. With

respect to Plaintiff’s advice of counsel defense, the Board (i) noted that Plaintiff’s co-counsel in

one of the Judicial Watch lawsuits was unable to recall certain conversations and (ii) concluded

that the Office of Disciplinary Counsel failed to prove that Plaintiff made a false statement by clear

and convincing evidence. Id. at 16-17. While the Board stated that “this case presents a close

question” and Plaintiff “acted improperly” by “forc[ing] Judicial Watch to move for his

disqualification,” the Board was “unable to conclude that [Plaintiff’s] behavior sufficiently tainted

the judicial process to a degree adequate to sustain the Rule 8.4(d) charge.” Id. at 13-15. The

Board further declined to give “much weight” to Plaintiff’s prior discipline in Florida, where he

failed to pay his client $5,000 for more than two years, concluding that Plaintiff’s delayed payment

followed an auto accident and financial difficulties. Id. at 17-18.

       The Board declined to impose a fitness requirement, but adopted the recommended 90-day

suspension, concluding that Plaintiff’s “misconduct was not isolated, innocent, or inadvertent” and

was “motivated by animus toward Judicial Watch.” Id. at 18-19. The Board held that Plaintiff

“switched sides,” “represent[ing] three individuals after representing Judicial Watch in the same

matters involving those same three people. This vindictiveness strikes at the very heart of the

attorney-client relationship, and deserves a serious sanction of ninety-day suspension.” Id. at 18-

20. The Office of Disciplinary Counsel has filed an assignment of error. The matter is fully briefed

before the D.C. Court of Appeals as the parties await an order scheduling oral argument.




                                                  5
       Case
       Case 1:18-cv-02209-RDM
            1:18-cv-01579-RDM Document
                              Document 7-2 Filed 09/19/18
                                       15 Filed  11/01/18 Page
                                                          Page 13
                                                               13 of
                                                                  of 31
                                                                     90




                2.     The Sataki Complaint, Bar Docket No. 2011-D028 6

       On July 20, 2017, the Office of Disciplinary Counsel filed charges against Plaintiff

stemming from his representation of Ms. Elham Sataki in a number of lawsuits. See In the Matter

of Larry E. Klayman, Bar Docket No. 2011-D028, Specification of Charges ¶ 2 (July 20, 2017),

attached as Exhibit 3. The Office of Disciplinary Counsel alleged that after “Ms. Sataki declined

[Plaintiff’s] entreaties to establish a romantic relationship . . . [he] informed Ms. Sataki that he

would change the terms of their contingent fee arrangement.” Id. at ¶¶ 3-7. In another lawsuit

filed on Ms. Sataki’s behalf, Plaintiff filed “a motion to disqualify the judge presiding over Ms.

Sataki’s case . . . alleg[ing] that the presiding judge, Colleen Kollar-Kotelly, who had been

appointed by United States President William Jefferson Clinton, was biased against him because

he had filed several lawsuits against the former President and the former First Lady, Hillary

Rodham Clinton.” Id. at ¶¶ 10-16. The motion to disqualify was allegedly not authorized by the

client and was “inconsistent with Ms. Sataki’s request that [Plaintiff] pursue her case simply and

quietly.” Id. at ¶ 14. In another lawsuit filed on Ms. Sataki’s behalf, Plaintiff allegedly filed

against the wishes of his client a motion to have the matter reassigned from the docket of Judge

Kollar-Kotelly, as well as a number of motions after Ms. Sataki allegedly terminated him as her

lawyer. See id. at ¶¶ 21-33. Plaintiff is further alleged to have violated the duty of confidentiality

by contributing to a series of articles published by WorldNetDaily that disclosed facts gained

during the course of his representation of Ms. Sataki, who allegedly did not authorize and was

embarrassed by the disclosures. See id. at ¶¶ 36-47.

       Between May 30, 2018 and June 27, 2018, the Hearing Committee conducted several days

of hearings. At the close of the hearings, the Hearing Committee issued a preliminary finding that



       6
           This proceeding is referenced in the Amended Complaint at Paragraphs 65 and 84.


                                                  6
        Case
        Case 1:18-cv-02209-RDM
             1:18-cv-01579-RDM Document
                               Document 7-2 Filed 09/19/18
                                        15 Filed  11/01/18 Page
                                                           Page 14
                                                                14 of
                                                                   of 31
                                                                      90




Plaintiff violated at least one of the D.C. Bar Rules. Once such a finding is made, the Office of

Disciplinary Counsel may offer evidence in aggravation, including the prior disciplinary history

of the respondent. On August 24, 2018, the Office of Disciplinary Counsel filed a post-hearing

brief. Subject to any requested extensions, Plaintiff’s brief is currently due October 12, 2018 and

the Office of Disciplinary Counsel’s reply brief is due October 26, 2018. At this time, it is difficult

to predict with any degree of accuracy when the Hearing Committee will submit a Report and

Recommendation to the Board. 7

               3.      The Pro Hac Vice Matter, Disciplinary Docket No. 2017-D051 8

       On August 21, 2018, the Office of Disciplinary Counsel filed additional charges against

Plaintiff stemming from his request for pro hac vice admission on behalf of Cliven Bundy in a

criminal case in the U.S. District Court for the District of Nevada. See Ex. 2 at ¶¶ 10-12. Plaintiff’s

verified petition for admission stated that the above-described Judicial Watch Complaint “is likely

to be resolved in my favor and there has been no disciplinary action.” Id. at ¶ 19. As described

above, Plaintiff had previously signed an affidavit in the Judicial Watch Complaint, stipulating to

the facts in a petition for negotiated discipline and accepting full responsibility for violations of

Rule 1.9 and Rule 8.4(d). On March 31, 2016, the district court denied without prejudice Plaintiff’s

petition for admission pro hac vice “for failure to fully disclose disciplinary actions and related

documents,” concluding that his petition was “misleading and incomplete.” Id. at ¶ 19.

       On April 7, 2016, Plaintiff filed a “Supplement to and Renewed Verified Petition” for

permission to practice in U.S. District Court in Nevada. Id. at ¶ 21. On April 19, 2016, the court


       7
         While the Hearing Committee’s report is due 120 days after the conclusion of the hearing
under D.C. Bar Rule XI, § 9(a), this rule is “directory, rather than mandatory.” In re Bernstein,
774 A.2d 309, 316 n.14 (D.C. 2001).
       8
         Plaintiff refers in the Amended Complaint to this matter as the “additional bar
proceeding.” Am. Compl. ¶¶ 47, 64.


                                                  7
          Case
          Case 1:18-cv-02209-RDM
               1:18-cv-01579-RDM Document
                                 Document 7-2 Filed 09/19/18
                                          15 Filed  11/01/18 Page
                                                             Page 15
                                                                  15 of
                                                                     of 31
                                                                        90




denied Plaintiff’s request, ordering that “Klayman’s Verified Petition shall remain denied without

prejudice until such time as Klayman can provide proof that the ethical disciplinary proceeding in

the District of Columbia has been resolved in his favor.” Id. at ¶ 22.

          A few weeks later, Mr. Bundy filed a Bivens action against Chief Judge Gloria Navarro,

Senator Harry Reid, Senator Reid’s son, and President Obama for allegedly conspiring against Mr.

Bundy for, among other things, denying Plaintiff’s application for pro hac vice admission. See id.

at ¶ 23. Mr. Bundy further filed a motion to disqualify Chief Judge Novarro. Id. at ¶ 24. Plaintiff

did not sign the Bivens complaint against the district judge and others, but was listed as “of

counsel” on subsequent pleadings filed on behalf of Mr. Bundy in the Bivens action. Id. at ¶ 25.

          Beginning on July 6, 2016, Plaintiff filed a series of petitions for writ of mandamus with

the U.S. Court of Appeals for the Ninth Circuit, seeking an order compelling the district court to

admit him pro hac vice. See id. at ¶¶ 27-52. On October 28, 2016, the Ninth Circuit denied

Plaintiff’s request for mandamus relief, concluding:

          Klayman has made misrepresentations and omissions to the district court regarding
          the ethics proceedings before the District of Columbia Bar; he has shown a pattern
          of disregard for local rules, ethics, and decorum; and he has demonstrated a lack of
          respect for the judicial process by suing the district judge personally. By any
          standard, the district court properly denied his petition to be admitted pro hac vice.
          Bundy is entitled to a fair trial, defended by competent, vigorous counsel of his
          choosing. But his right to such counsel does not extend to counsel from outside the
          district who has made it a pattern or practice of impeding the ethical and orderly
          administration of justice.

Id. at ¶ 29 (citing Bundy v. United States Dist. Court (In re Bundy), 840 F.3d 1034, 1049 (9th Cir.

2016)).

          As described above, on June 19, 2017, the Hearing Committee issued a report in the

Judicial Watch Complaint, finding that Plaintiff violated Rules 1.9 and 8.4(d) and recommending

a 90-day suspension with a fitness requirement. See id. at ¶ 44. On February 6, 2018, the Board




                                                    8
        Case
        Case 1:18-cv-02209-RDM
             1:18-cv-01579-RDM Document
                               Document 7-2 Filed 09/19/18
                                        15 Filed  11/01/18 Page
                                                           Page 16
                                                                16 of
                                                                   of 31
                                                                      90




issued its report recommending a 90-day suspension without a fitness requirement. Id. ¶ at 45.

The same day, Plaintiff filed his fourth petition for writ of mandamus with the Ninth Circuit,

accusing Judge Jay S. Bybee of extrajudicial bias and prejudice. See id. at ¶ 46. In support of his

argument, Plaintiff alleged that “[t]he fact remains, however, that Mr. Klayman has never once

been found to have acted unethically by any bar association who reviewed his conduct before a

judge.” Id. at ¶ 48 (alteration in original).

        The Office of Disciplinary Counsel alleges that “[w]hen [Plaintiff] made this statement, he

knew that the Hearing Committee had found by clear and convincing evidence that he had violated

Rule 1.9 in three matters, and Rule 8.4(d) in one of those matters.” Id. at ¶ 48. The Office of

Disciplinary Counsel further alleges, among other allegations, that Plaintiff “knowingly made false

statements of fact or material fact” in connection with his applications for admission in the Nevada

district court. Id. at ¶ 53(c). The charges were recently approved by a Contact Member of the

Hearing Committee.

        C.      This lawsuit.

        On July 3, 2018, Plaintiff filed the instant lawsuit. (ECF No. 1). On August 6, 2018,

Plaintiff filed an Amended Complaint, alleging that the Office of Disciplinary Counsel—as well

as Disciplinary Counsel Hamilton P. Fox, III, Deputy Disciplinary Counsel Julia L. Porter, former

Deputy Disciplinary Counsel Elizabeth A. Herman, and Assistant Disciplinary Counsel H. Clay

Smith, III, in their individual capacities—violated Plaintiff’s “constitutional and other rights by

selectively prosecuting [him] because of his political activism, free speech, and gender.” Am.

Compl. ¶ 39 (ECF No. 10). Plaintiff asserts with respect to “All Defendants” two common law

tort claims of abuse of process and malicious prosecution. See id. at 21-23. The Amended




                                                 9
        Case
        Case 1:18-cv-02209-RDM
             1:18-cv-01579-RDM Document
                               Document 7-2 Filed 09/19/18
                                        15 Filed  11/01/18 Page
                                                           Page 17
                                                                17 of
                                                                   of 31
                                                                      90




Complaint asserts against the Individual Defendants two federal causes of action under 42 U.S.C.

§ 1983 for alleged equal protection and First Amendment violations. See id. at 23-25.

                                       LEGAL STANDARD

        A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) “tests the legal

sufficiency of a complaint.” Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). The Court

“must first ‘tak[e] note of the elements a plaintiff must plead to state [the] claim’ to relief, and then

determine whether the plaintiff has pleaded those elements with adequate factual support to ‘state

a claim to relief that is plausible on its face.’” Blue v. District of Columbia, 811 F.3d 14, 20 (D.C.

Cir. 2015) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675, 678 (2009) (alterations in original)

(citation omitted). The Court need not accept as true legal conclusions disguised as factual

allegations, “naked assertion[s] devoid of further factual enhancement,” or “a formulaic recitation

of the elements of a cause of action.” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555, 557 (2007)) (alteration in original) (internal quotation marks omitted). The

facial plausibility requirement “asks for more than a sheer possibility that a defendant has acted

unlawfully.” Iqbal, 556 U.S. at 678. An attorney proceeding pro se is “presumed to have

knowledge of the legal system” and “is not entitled to the same level of solicitude often afforded

non-attorney litigants proceeding without legal representation.” Lempert v. Power, 45 F. Supp. 3d

79, 81 n.2 (D.D.C. 2014).

        With respect to a motion to dismiss under Rule 12(b)(1) for lack of subject matter

jurisdiction, 9 “[t]he party invoking federal jurisdiction bears the burden of establishing” each of


        9
         While this Court has held that Younger abstention is non-jurisdictional in nature and is
appropriately addressed in the context of Rule 12(b)(6), see Borum v. Brentwood Vill., LLC, 218
F. Supp. 3d 1, 13 (D.D.C. 2016), this Court has on occasion analyzed Younger abstention in the
context of Rule 12(b)(1). Moreover, as described below, to the extent the Court dismisses this
action under the Rooker-Feldman doctrine, those arguments are jurisdictional and concern
whether a court has subject-matter jurisdiction over the case at all. See Bradley v. DeWine, 55 F.


                                                   10
        Case
        Case 1:18-cv-02209-RDM
             1:18-cv-01579-RDM Document
                               Document 7-2 Filed 09/19/18
                                        15 Filed  11/01/18 Page
                                                           Page 18
                                                                18 of
                                                                   of 31
                                                                      90




the elements of Article III standing, although “the manner and degree of evidence required” varies

with “the successive stages of the litigation.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992).

“At the pleading stage, general factual allegations of injury resulting from the defendant’s

conduct” will often suffice. Id. However, “[t]hreadbare recitals of the elements of [a cause of

action], supported by mere conclusory statements,” will not. Arpaio v. Obama, 797 F.3d 11, 19

(D.C. Cir. 2015) (quoting Iqbal, 556 U.S. at 678) (first alteration in original). The Court need not

“assume the truth of legal conclusions” nor must it “accept inferences that are unsupported by the

facts set out in the complaint.” Id. (internal quotation marks and citation omitted).

                                           ARGUMENT

I.     The Court should rely on the Younger abstention doctrine to dismiss this case in its
       entirety.

       In Younger v. Harris, 401 U.S. 37, 54 (1971), the Supreme Court held that the abstention 10

doctrine precludes enforcement of a state criminal statute by a federal court when state-court

enforcement proceedings are pending in state court. The Supreme Court extended the doctrine to

state civil enforcement proceedings that (1) constitute ongoing judicial proceedings, (2) implicate

important state interests, and (3) afford an adequate opportunity to raise federal claims. See

Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982). This Court

has repeatedly concluded that ongoing disciplinary proceedings under the jurisdiction of the D.C.

Court of Appeals are the exact type of state proceeding that requires dismissal under Younger.




Supp. 3d 31, 41 (D.D.C. 2014). Accordingly, Defendants move to dismiss the Amended
Complaint pursuant to both Rule 12(b)(6) and Rule 12(b)(1).
       10
           While referred to as Younger “abstention,” the doctrine does not merely postpone a
federal court’s adjudication of a case, but requires “outright dismissal of the federal suit, and the
presentation of all claims, both state and federal, to the state courts.” Gibson v. Berryhill, 411 U.S.
564, 577 (1973). See also Ford v. Tait, 163 F. Supp. 2d 57, 62 n.2 (D.D.C. 2001) (citing Bridges
v. Kelly, 84 F.3d 470, 475 n.7 (D.C. Cir. 1996)).


                                                  11
        Case
        Case 1:18-cv-02209-RDM
             1:18-cv-01579-RDM Document
                               Document 7-2 Filed 09/19/18
                                        15 Filed  11/01/18 Page
                                                           Page 19
                                                                19 of
                                                                   of 31
                                                                      90




       A.      All of the requirements for Younger abstention are met here.

       First, there is no question that the three state-court disciplinary proceedings—which are

pending at various stages of the D.C. Court of Appeals attorney disciplinary process 11—constitute

ongoing judicial proceedings. 12 Middlesex, 457 U.S. at 433 (concluding that New Jersey’s

attorney disciplinary proceedings constitute ongoing state judicial proceedings); Yelverton v. Fox,

997 F. Supp. 2d 1, 5-6 (D.D.C. 2013) (D.C. attorney disciplinary proceedings constitute ongoing

judicial proceedings); Ford v. Tait, 163 F. Supp. 2d 57, 64-66 (D.D.C. 2001) (same).

       Second, the Supreme Court has expressly identified state attorney disciplinary proceedings

as exactly the type of “civil enforcement proceeding” that involve “vital state interests” because

disciplinary proceedings “bear a close relationship to proceedings criminal in nature.” Middlesex,

457 U.S. at 432-33 (“The judiciary as well as the public is dependent upon professionally ethical

conduct of attorneys and thus has a significant interest in assuring and maintaining high standards

of conduct of attorneys engaged in practice.”); see Goldfarb v. Va. State Bar, 421 U.S. 773, 792-

93 (1975) (holding that the interest of states in regulating the conduct of lawyers is especially great

because of the critical role of lawyers in the primary government function of administering justice

and as officers of the courts). This Court has held, at every opportunity, that the District of




       11
            As described above, the Judicial Watch Complaint (Bar Docket No. 2008-D048) is fully
briefed and awaiting calendaring before the D.C. Court of Appeals. The Sataki Complaint (Bar
Docket No. 2011-D028) is awaiting the Hearing Committee’s report, which will be subject to
review by the Board and D.C. Court of Appeals as necessary. A Contact Member recently
approved the charges in the Pro Hac Vice Matter (Disciplinary Docket No. 2017-D051).
         12
            If the Court construes the Report and Recommendation of the Board in the Judicial
Watch Complaint as a state court decision that was final at the time the Amended Complaint was
filed, the Court lacks subject matter jurisdiction under the Rooker-Feldman doctrine to entertain
any of Plaintiff’s claims that are “inextricably intertwined” with that decision to avoid sitting in
review of a state-court decision. Richardson v. Dist. of Columbia, 711 F. Supp. 2d 115, 120-23
(D.D.C. 2010) (interpreting D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983)).


                                                  12
       Case
       Case 1:18-cv-02209-RDM
            1:18-cv-01579-RDM Document
                              Document 7-2 Filed 09/19/18
                                       15 Filed  11/01/18 Page
                                                          Page 20
                                                               20 of
                                                                  of 31
                                                                     90




Columbia shares that same vital interest in regulating the practice of law. See Yelverton, 997 F.

Supp. 2d at 5-6; see Ford, 163 F. Supp. 2d at 65.

       Third, the D.C. Court of Appeals offers an effective forum for adjudicating the instant

federal claims. 13 Out of “[m]inimal respect for the state processes,” courts may not “presume[e]

that the state courts will not safeguard federal constitutional rights.” Middlesex, 457 U.S. at 431.

In fact, a state court is presumed to offer an adequate forum unless a plaintiff can establish “that

state procedural law barred presentation of [his] claims.” Pennzoil Co. v. Texaco, Inc., 481 U.S.

1, 14 (1987) (internal quotations and citation omitted). This Court has made clear that “there is no

barrier to the D.C. Court of Appeals hearing . . . constitutional claims.” Ford, 163 F. Supp. 2d at

66 (identifying some of the many constitutional claims that the D.C. Court of Appeals has

addressed in the course of attorney disciplinary proceedings). There is no basis to conclude that

the D.C. Court of Appeals does not offer an “adequate opportunity” to adjudicate federal claims—

something that court routinely does—much less that those claims would be barred in that court.

All of the Younger factors support dismissal.

       B.      Plaintiff has not alleged “extraordinary circumstances” that might warrant
               federal intervention.

       Generally, a federal court should not intervene in state proceedings unless the proceedings

were “brought in bad faith,” for the purposes of harassment, or “under [other] extraordinary

circumstances, where the danger of irreparable loss is both great and immediate.” Younger, 401

U.S. at 45, 49. Plaintiff has not alleged such extraordinary circumstances.

       Bad faith generally requires “that a prosecution has been brought without a reasonable

expectation of obtaining a valid conviction.” Kugler v. Helfant, 421 U.S. 117, 126 n.6 (1975).


       13
         In addition, Plaintiff may seek review in the Supreme Court if he believes the D.C. Court
of Appeals has not adequately addressed any constitutional claims. See 28 U.S.C. § 1257(a), (b).


                                                13
        Case
        Case 1:18-cv-02209-RDM
             1:18-cv-01579-RDM Document
                               Document 7-2 Filed 09/19/18
                                        15 Filed  11/01/18 Page
                                                           Page 21
                                                                21 of
                                                                   of 31
                                                                      90




This Court has cited as an example of the required “extraordinary circumstances” the allegations

of an African-American attorney who “painted a picture of pervasive racism and discriminatory

treatment of blacks in the Lee County[, Arkansas] court system.” Lawrence v. Carlin, 541 F. Supp.

2d 189, 194 n.8 (D.D.C. 2008) (citing Lewellen v. Raff, 843 F.2d 1103, 1110 (8th Cir. 1988))

(internal quotation marks omitted).

        Here, Plaintiff alleges that Defendants exhibited an “extremely hostile and disrespectful

demeanor and words.” Am Compl. ¶ 52. 14 Plaintiff further alleges that Defendants initiated

disciplinary proceedings “without providing Mr. Klayman proper notice, or granting a meeting as

requested” and after a “highly prejudicial delay.” Id. at ¶ 37. Plaintiff claims he was selectively

prosecuted “because of his political activism, free speech, and gender,” id. at ¶ 39, without alleging

that any similarly situated individuals were spared prosecution. Instead, Plaintiff attempts to

support his claims by alleging that “a quick search of FEC records shows that” two Defendants

“donated significant sums of monies to Hillary Clinton and Barack Obama as well as other liberal

Democrats.” Id. at ¶ 42.

        Plaintiff does not allege that these purported political contributions are in any way

improper. See In re Mason, 916 F.2d 384, 387 (7th Cir. 1990) (holding that prior campaign

contributions do not create an appearance of impropriety). Nor has Plaintiff alleged—and he




        14
            See also id. at ¶ 53 (alleging that a Defendant told Plaintiff a topic was “none of his
[male] business”) (alteration in Amended Complaint); id. at 54 (alleging that a Defendant stated
“curtly and in a hostile manner . . . ‘I [we] don’t like the way you practice law”); id. at ¶ 56 (alleging
that Defendants responded to information by stating, “we couldn’t care less”); id. at ¶ 72 (alleging
that a Defendant “threateningly, lurch[ed] towards Mr. Klayman, and scream[ed] ‘this meeting is
over’ . . . [and] demanded that Mr. Klayman ‘leave [his] office’”) (second alteration in original);
id. at 74 (alleging that a Defendant “approached Mr. Klayman at the door, as if to stalk him and
screamed, ‘I welcome your complaint,’ adding in a hostile voice showing great animus, ‘do you
seriously believe that I would not welcome the opportunity through discovery to show how you
practice law?’”).


                                                   14
        Case
        Case 1:18-cv-02209-RDM
             1:18-cv-01579-RDM Document
                               Document 7-2 Filed 09/19/18
                                        15 Filed  11/01/18 Page
                                                           Page 22
                                                                22 of
                                                                   of 31
                                                                      90




cannot allege—that the Office of Disciplinary Counsel instituted any of the disciplinary

proceedings without a reasonable expectation of obtaining a valid disposition. In the Judicial

Watch Complaint, the Board recommended that Plaintiff be suspended from the practice of law

for 90 days. In all three disciplinary proceedings relevant to this case, an independent Contact

Member of the Hearing Committee approved the charges against Plaintiff that were proposed by

the Office of Disciplinary Counsel. In the two proceedings that have progressed to the hearing

stage, the Hearing Committee made preliminary, non-binding findings at the close of the hearings

that Plaintiff had violated at least one of the D.C. Bar Rules.

        This is a far cry from the “very strong factual showing of extraordinary circumstances” that

might warrant federal intervention. Lawrence, 541 F. Supp. 2d at 194 n.8 (citing with approval

decision to abstain where an Illinois judge alleged selective prosecution and retaliation after he

was disciplined for giving a political speech because he failed to allege that the disciplinary agency

knowingly and intentionally failed to discipline other judges who engaged in similar activity). See

also Younger, 401 U.S. at 51, 54 (abstention appropriate despite allegation that a state proceeding

“chill[s]” free expression); see Yelverton, 997 F. Supp. 2d at 6 (concluding upon review of

allegations that disciplinary counsel harassed the plaintiff and pressured a client to file a complaint

with the D.C. Bar that the plaintiff did “not cite any authority that the conduct he alleges . . . rises

to the level of bad faith, harassment, or extraordinary circumstances that would justify declining

to exercise equitable restraint”); see Feingold v. Office of Disciplinary Counsel, 487 F. App’x 743,

746 (3d Cir. 2012) (“Though Feingold claims that the state proceedings were solely to harass him,

thus barring the application of Younger abstention, he fails to provide a basis for this allegation.”).

        Plaintiff’s unsupported, conclusory allegations of gender discrimination and selective

prosecution do not amount to the “extraordinary circumstances” that might compel intervention




                                                  15
       Case
       Case 1:18-cv-02209-RDM
            1:18-cv-01579-RDM Document
                              Document 7-2 Filed 09/19/18
                                       15 Filed  11/01/18 Page
                                                          Page 23
                                                               23 of
                                                                  of 31
                                                                     90




where, as here, Younger abstention is otherwise required. Because each requirement for Younger

abstention is met, the Court should dismiss the action.

II.    Individual Defendants are protected by absolute immunity and the Office of
       Disciplinary Counsel is not an entity that can be sued.

       A.      Individual Defendants enjoy absolute judicial immunity in connection with
               the alleged conduct.

       Even if the Court were inclined to exercise jurisdiction in this matter, all of the claims

against the Individual Defendants are barred by various immunity protections, including absolute

judicial immunity. As described above, the D.C. Bar Rules expressly provide immunity to

Disciplinary Counsel for civil suits arising out of disciplinary proceedings:

       Members of the Board, its employees, members of Hearing Committees,
       Disciplinary Counsel, and all assistants and employees of Disciplinary Counsel, all
       persons engaged in counseling, evaluating or monitoring other attorneys pursuant
       to a Board or Court order or a diversion agreement, and all assistants or employees
       of persons engaged in such counseling, evaluating or monitoring shall be immune
       from disciplinary complaint under this rule and from civil suit for any conduct in
       the course of their official duties.

D.C. Bar R. XI, § 19(a) (emphasis added).

       Moreover, absolute judicial immunity protects from liability judges and other public

officials, who perform quasi-judicial functions as long as their conduct (1) was not taken in the

“clear absence of all jurisdiction” and (2) involves “a judicial act.” Nwachukwu v. Rooney, 362 F.

Supp. 2d 183, 192 (D.D.C. 2005) (citing Cunningham v. Dist. of Columbia, 584 A.2d 573, 576

(D.C. 1990)). These protections extend not only to judges but to “other officers of government

whose duties are related to the judicial process.” Id. While Section 1983 contemplates exposing

state officials to damages liability in some circumstances, for at least 60 years the Supreme Court

has recognized that Section 1983 “did not abrogate the long-established absolute immunity”

afforded “actions taken by judges within the legitimate scope of judicial authority” and “actions

taken by prosecutors in their role as advocates.” Rehberg v. Paulk, 566 U.S. 356, 361, 363 (2012)


                                                16
       Case
       Case 1:18-cv-02209-RDM
            1:18-cv-01579-RDM Document
                              Document 7-2 Filed 09/19/18
                                       15 Filed  11/01/18 Page
                                                          Page 24
                                                               24 of
                                                                  of 31
                                                                     90




(noting that absolute immunity from Section 1983 claims and civil liability allows the officials it

protects the freedom to perform their duties “with independence and without fear of

consequences”).

       Similar lawsuits against state disciplinary counsel are regularly dismissed on Younger

grounds without reaching the issue of immunity, but this Court has uniformly held that Office of

Disciplinary Counsel lawyers are protected by absolute judicial immunity. See Richardson v. Dist.

of Columbia, 711 F. Supp. 2d 115, 128 (D.D.C. 2010) (dismissing complaint against Disciplinary

Counsel named in their individual capacities, noting that “[t]his Court has recognized the absolute

immunity” provided by D.C. Bar Rule XI, § 19(a)); see Nwachukwu, 362 F. Supp. 2d at 192

(concluding that the “various attorneys who work at the Bar Counsel” in the District of Columbia

are protected by absolute judicial immunity); Thomas v. Knight, 257 F. Supp. 2d 86, 94 (D.D.C.

2003) (same).

       Plaintiff attempts to sidestep this threshold issue of absolute immunity by purporting to sue

the Individual Defendants in their individual capacities—a tactic courts regularly confront and

reject. See Briggs v. Goodwin, 569 F.2d 10, 15 (D.C. Cir. 1977) (allegations against immune

defendants purportedly in their individual capacities do not deprive the defendants of absolute

immunity because the alternative “would completely abrogate the doctrine of immunity”); see

Burns v. Reed, 500 U.S. 478, 494 (1991) (“Absolute immunity is designed to free the judicial

process from the harassment and intimidation associated with litigation.”).

       Despite naming the Individual Defendants in their personal capacities, the Amended

Complaint is premised entirely on the Individual Defendants’ official functions that are protected

by absolute immunity, namely “investigat[ing] all matters involving alleged misconduct by an

attorney subject to the disciplinary jurisdiction of this Court” and “prosecut[ing] all disciplinary




                                                17
        Case
        Case 1:18-cv-02209-RDM
             1:18-cv-01579-RDM Document
                               Document 7-2 Filed 09/19/18
                                        15 Filed  11/01/18 Page
                                                           Page 25
                                                                25 of
                                                                   of 31
                                                                      90




proceedings before the Hearing Committees, the Board, and the [D.C. Court of Appeals].” D.C.

Bar R. XI, § 6(a)(1) & (4).           This Court has construed nearly identical allegations against

disciplinary counsel “as if they were brought against the defendants only in their official

capacities.” Thomas, 257 F. Supp. 2d at 88 n.2 (concluding that members of the Office of

Disciplinary Counsel were entitled to absolute immunity even when sued in their individual

capacities where “nothing in the complaint would support an allegation that any of the individuals

acted outside of their official capacities or outside of their official authority”); see Nwachukwu,

362 F. Supp. 2d at 192 (concluding that Disciplinary Counsel were protected by absolute immunity

where “the plaintiff name[d] Mr. Rooney, Ms. Peters, and Ms. Fort in both their individual and

official capacities, [but] nothing in the complaint support[ed] an allegation that the individuals

who acted on behalf of the Board and Bar Counsel did so other than in their official capacity and

in the course of official duties”).

        Accordingly, all of Plaintiff’s individual capacity claims would be barred by absolute

immunity even if the Court retained jurisdiction over the claims.

        B.      The Office of Disciplinary Counsel is not a proper party for suit.

        Plaintiff purports to bring two of the four causes of action, including abuse of process and

malicious prosecution, against “All Defendants,” a group that presumably includes the Office of

Disciplinary Counsel. As a threshold matter, the Amended Complaint does not allege that the

Office of Disciplinary Counsel engaged in any conduct, much less allege facts sufficient to give

rise to a reasonable inference that Plaintiff is entitled to relief from the Office of Disciplinary

Counsel. See Iqbal, 556 U.S. at 678. Moreover, there is no authority for subjecting the Office of

Disciplinary Counsel to suit.




                                                   18
       Case
       Case 1:18-cv-02209-RDM
            1:18-cv-01579-RDM Document
                              Document 7-2 Filed 09/19/18
                                       15 Filed  11/01/18 Page
                                                          Page 26
                                                               26 of
                                                                  of 31
                                                                     90




       The Office of Disciplinary Counsel is an instrumentality of the D.C. Court of Appeals,

reporting to the D.C. Court of Appeals Board on Professional Responsibility. See Nwachukwu,

362 F. Supp. 2d at 192 (summarizing the statutory scheme creating the Office of Disciplinary

Counsel as a component of the D.C. Court of Appeals Board on Professional Responsibility). Such

instrumentalities of the D.C. Court of Appeals are not “suable” entities. See Newman v. Dist. of

Columbia Courts, 125 F. Supp. 3d 95, 102 (D.D.C. 2015) (citing Kundrat v. Dist. of Columbia,

106 F. Supp. 2d 1, 7 (D.D.C. 2000)) (dismissing the D.C. Courts from a lawsuit because “[t]he

overwhelming weight of precedent in this Circuit . . . holds that in the absence of explicit statutory

authorization, bodies within the District of Columbia government are not suable as separate

entities.”); see also Henok v. Dist. of Columbia, 58 F. Supp. 3d 93, 94 n.1 (D.D.C. 2014)

(dismissing “defendant District of Columbia Courts, which, as a subdivision of the District of

Columbia government, is non sui juris, that is, the District’s court system is not suable in its own

name.”) (citations omitted); see Marin v. Comm. on Admissions, No. 98-cv-0059, 1998 WL

1181013, at *2 n.1 (D.D.C. Nov. 9, 1998) (noting that the D.C. Court of Appeals “Committee on

Admissions is non sui juris”).      The Court should dismiss all claims against the Office of

Disciplinary Counsel in the absence of any statutory authorization that it is subject to suit.

III.   Plaintiff fails to state a claim upon which relief can be granted.

       Even assuming that this case does not warrant dismissal based on Younger abstention and

absolute immunity, Plaintiff fails to state a cognizable cause of action against any Defendant. To

the extent they can be discerned, all four causes of action are essentially allegations of selective

prosecution. See Am. Compl. ¶ 97 (premising the common law tort claim of “abuse of process”

on the Defendants’ alleged effort “to compel Mr. Klayman to be prevented and ultimately barred

from practicing law due to Mr. Klayman’s political beliefs, activism, free speech, and gender”);

id. at ¶ 104 (basing the common law tort claim of “malicious prosecution” on allegation that


                                                 19
        Case
        Case 1:18-cv-02209-RDM
             1:18-cv-01579-RDM Document
                               Document 7-2 Filed 09/19/18
                                        15 Filed  11/01/18 Page
                                                           Page 27
                                                                27 of
                                                                   of 31
                                                                      90




“Defendants acted maliciously in prosecuting Mr. Klayman, without probable cause, due solely to

Mr. Klayman’s political beliefs, activism, free speech, and gender”); id. at ¶ 110 (alleging that the

Individual Defendants violated Plaintiff’s equal protection rights under the Fourteenth

Amendment “by selectively prosecuting him for his gender, public interest advocacy, and free

speech without a legitimate or any basis in fact or law”); id. at ¶ 116 (alleging that the Individual

Defendants “deprived Mr. Klayman of his federal, constitutional right to freedom of speech by

selectively prosecuting him . . . due to his politics, conservative activism, free speech, and

gender”). All of the claims share a fundamental defect that warrants dismissal, primarily the

complete absence of any allegation that there are similarly situated individuals who were treated

differently than Plaintiff.

        “[T]he guarantee of ‘equal protection of the laws’ requires that similarly situated persons

be treated similarly.” Cook v. Babbitt, 819 F. Supp. 1, 11 (D.D.C. 1993) (citing City of Clerburne

v. Clerburne Living Ctr., Inc., 473 U.S. 432, 439 (1985)). An equal protection violation premised

on selective prosecution requires that (1) a plaintiff “was singled out for prosecution from among

others similarly situated and (2) that [the] prosecution was improperly motivated, i.e., based on

race, religion or another arbitrary classification.” Branch Ministries v. Rossotti, 211 F.3d 137, 144

(D.C. Cir. 2000) (quoting United States v. Wash., 705 F.2d 489, 494 (D.C. Cir. 1983)) (alteration

in original). “This burden is a demanding one because ‘in the absence of clear evidence to the

contrary, courts presume that [government prosecutors] have properly discharged their official

duties.’” Id. (citing United States v. Armstrong, 517 U.S. 456, 464 (1996)) (alteration in original).

        Here, Plaintiff does not identify anyone “to whom [he] could be compared in order to

resolve the question of [prosecutorial] selection.” Branch, 211 F.3d at 144 (citations omitted)

(alteration in original) (concluding that defendant failed to make out the critical element of a




                                                 20
       Case
       Case 1:18-cv-02209-RDM
            1:18-cv-01579-RDM Document
                              Document 7-2 Filed 09/19/18
                                       15 Filed  11/01/18 Page
                                                          Page 28
                                                               28 of
                                                                  of 31
                                                                     90




selective prosecution claim). See also Nwachukwu, 362 F. Supp. 2d at 193-94 (dismissing Section

1983 claims premised upon alleged violations of the First and Fourteenth Amendment in

connection with the conduct of the Office of Disciplinary Counsel and its attorneys where “[t]he

plaintiff’s complaint does not set forth the fundamental requirement of a valid equal protection

claim: that the plaintiff was treated differently than others similarly situated based on” an

impermissible factor).

       To the extent Plaintiff’s First Amendment claim is not another selective prosecution claim

masquerading as a free speech claim, 15 he has not alleged a violation of any substantive federal

right as is required to state a claim under Section 1983. As a threshold matter, the practice of law

is not an activity that has traditionally triggered First Amendment protection. See Ohralik v. Ohio

State Bar Ass’n, 436 U.S. 447, 459 (1978) (an attorney’s “procurement of remunerative

employment is a subject only marginally affected by First Amendment concerns. It falls within

the State’s proper sphere of economic and professional regulation.”). Moreover, Plaintiff provides

no factual support for his apparent contention that the Office of Disciplinary Counsel and its

attorneys violated his right to free speech or any other First Amendment right. This Court has

dismissed similarly unsubstantiated First Amendment claims against the Office of Disciplinary

Counsel:

       The plaintiff does not explain in his complaint how the defendants’ conduct
       violated his First Amendment rights. While the plaintiff is not obligated to plead
       all elements of his First Amendment claim, his complaint does not so much as hint
       at any reason why the defendants’ conduct infringed the plaintiff’s free speech
       rights. FED. R. CIV. P. 8(a). Allowing the plaintiff to proceed solely on
       unsubstantiated legal conclusions would render federal pleading standards toothless
       and would unnecessarily burden the defendants.

       15
           See Am. Compl. ¶ 116 (“[T]he Individual Defendants have deprived Mr. Klayman of his
federal, constitutional right to freedom of speech by selectively prosecuting him without any basis
in fact or law to remove him from the practice of law due to his politics, conservative activism,
free speech, and gender.”) (emphasis added).


                                                21
        Case
        Case 1:18-cv-02209-RDM
             1:18-cv-01579-RDM Document
                               Document 7-2 Filed 09/19/18
                                        15 Filed  11/01/18 Page
                                                           Page 29
                                                                29 of
                                                                   of 31
                                                                      90




Nwachukwu, 362 F. Supp. 2d at 194.

        Should any common law tort claims remain against any Defendant, the Court should

decline to exercise supplemental jurisdiction over those claims once the federal claims over which

the Court allegedly had original jurisdiction are dismissed. See 28 U.S.C. § 1367(c)(3) (“The

district courts may decline to exercise supplemental jurisdiction over a claim . . . if . . . the district

court has dismissed all claims over which it has original jurisdiction.”). 16 In any event, Plaintiff

has not properly alleged abuse of process or malicious prosecution claims under state law.

        The fundamental feature of the tort of abuse of process “is the use of the legal system ‘to

accomplish some end which is without the regular purview of the process, or which compels the

party against whom it is used to do some collateral thing which he could not legally and regularly

be required to do.’” Scott v. Dist. of Columbia, 101 F.3d 748, 755 (D.C. Cir. 1996) (quoting Bown

v. Hamilton, 601 A.2d 1074, 1079 (D.C. Cir. 1992)). Even accepting Plaintiff’s allegations that

Defendants acted maliciously or with an impermissible ulterior motive, his abuse of process claim

fails. “[T]here is no action for abuse of process” where as here “the process is used for the purpose

for which it is intended,” even where there are allegations of “an incidental motive of spite or an

ulterior purpose.” Scott, 101 F.3d at 755 (citing RESTATEMENT (SECOND) OF TORTS § 682 cmt. b

(1977)) (alteration in original).




        16
          Plaintiff’s boilerplate request for preliminary and permanent injunctive relief in the
Prayer for Relief of the Amended Complaint is not properly before the Court under Local Rule
65.1(c). Regardless, the relief should be denied as moot. See Yelverton, 997 F. Supp. 2d at 4 n.5
(“Because [Defendant’s] motion to dismiss will be granted, [Plaintiff’s] motion for a preliminary
injunction will be denied as moot. However, if [Plaintiff’s] motion for a preliminary injunction
had been addressed on the merits, it would have been denied, because [Plaintiff] has neither shown
that he has a substantial likelihood of succeeding on the merits, nor shown that a temporary
suspension of his license to practice law would constitute an irreparable injury.”).


                                                   22
        Case
        Case 1:18-cv-02209-RDM
             1:18-cv-01579-RDM Document
                               Document 7-2 Filed 09/19/18
                                        15 Filed  11/01/18 Page
                                                           Page 30
                                                                30 of
                                                                   of 31
                                                                      90




        As described above, Plaintiff’s malicious prosecution claim appears to allege selective

prosecution and should be dismissed for its failure to allege that similarly situated individuals were

treated differently, as is required to properly state such a claim under state law. See United States

v. Mangieri, 694 F.2d 1270, 1273 (D.C. Cir. 1982). To the extent Plaintiff alleges malicious

prosecution, he has failed to allege (and cannot allege) as is required that any underlying state

proceeding was terminated in his favor. See Pitt v. Dist. of Columbia, 491 F.3d 494, 501 (D.C.

Cir. 2007) (stating that the first element of a malicious prosecution claim is “termination of the

underlying suit in plaintiff’s favor”).

        None of the three disciplinary proceedings has been resolved in Plaintiff’s favor. With

respect to the Judicial Watch Complaint, the only matter to reach the Board, the Board

recommended that Plaintiff be suspended for 90 days for “flagrantly” violating D.C. Bar Rule 1.9

“on three separate occasions.” Ex. 1 at 18. In the Sataki Complaint, a Contact Member of the

Hearing Committee approved the charges filed against Plaintiff and the Hearing Committee issued

a preliminary finding at the conclusion of the hearing that Plaintiff violated at least one of the D.C.

Bar Rules. With respect to the Pro Hac Vice Matter, a Contact Member of the Hearing Committee

similarly approved the charges, which were recently filed. Like all of his other claims, Plaintiff’s

malicious prosecution claim fails on its face. Plaintiff has not alleged a cognizable claim under

Section 1983 or state law, and his Amended Complaint should be dismissed.

                                          CONCLUSION

        For the foregoing reasons, Defendants respectfully request that the Court dismiss the

Amended Complaint with prejudice.




                                                  23
      Case
      Case 1:18-cv-02209-RDM
           1:18-cv-01579-RDM Document
                             Document 7-2 Filed 09/19/18
                                      15 Filed  11/01/18 Page
                                                         Page 31
                                                              31 of
                                                                 of 31
                                                                    90




Dated: September 19, 2018          Respectfully submitted,

                                   /s/ Mark J. MacDougall
                                   Mark J. MacDougall (D.C. Bar No. 398118)
                                   Connor Mullin (DC Bar No. 981715)
                                   AKIN GUMP STRAUSS HAUER & FELD LLP
                                   1333 New Hampshire Avenue, NW
                                   Washington, DC 20036
                                   Tel: (202) 887-4000 ǀ Fax: (202) 887-4288
                                   mmacdougall@akingump.com
                                   cmullin@akingump.com

                                   Attorneys for Defendants




                                     24
       Case
       Case1:18-cv-02209-RDM
            1:18-cv-01579-RDM Document
                              Document7-2
                                       15-1Filed 11/01/18
                                             Filed 09/19/18Page
                                                            Page321of
                                                                    of90
                                                                       1



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

 LARRY KLAYMAN,                                    )
                              Plaintiff,           )
                                                   )
                                                   )      Civil Action No. 1:18-01579 (RDM)
               v.                                  )
                                                   )
                                                   )
                                                   )
 HAMILTON FOX et al.,
                                                   )
                              Defendants.
                                                   )
                                                   )

                                            ORDER


       Upon consideration of Defendants’ Motion to Dismiss, it is hereby:

       ORDERED that the Defendants’ Motion is GRANTED; and it is further

       ORDERED that all claims against Defendants Office of Disciplinary Counsel, Hamilton

P. Fox, III, Elizabeth A. Herman, H. Clay Smith, III, and Julia L. Porter are DISMISSED with

prejudice.

              SO ORDERED.




DATED: ____________________                        ____________________________________
                                                   THE HONORABLE RANDOLPH D. MOSS
                                                   United States District Judge
Case
Case 1:18-cv-02209-RDM
     1:18-cv-01579-RDM Document
                       Document 7-2
                                15-2 Filed
                                      Filed11/01/18
                                            09/19/18 Page
                                                      Page33
                                                           1 of
                                                             of 90
                                                                22




                 EXHIBIT 1
      Case
      Case 1:18-cv-02209-RDM
           1:18-cv-01579-RDM Document
                             Document 7-2
                                      15-2 Filed
                                            Filed11/01/18
                                                  09/19/18 Page
                                                            Page34
                                                                 2 of
                                                                   of 90
                                                                      22




               DISTRICT OF COLUMBIA COURT OF APPEALS                       February 6, 2018
               BOARD ON PROFESSIONAL RESPONSIBILITY

In the Matter of:                          :
                                           :
      LARRY E. KLAYMAN,                    :
                                           :   Board Docket No. 13-BD-084
Respondent.                                :   Bar Docket No. 2008-D048
                                           :
A Member of the Bar of the                 :
District of Columbia Court of Appeals      :
(Bar Registration No. 334581)              :

                 REPORT AND RECOMMENDATION OF THE
                BOARD ON PROFESSIONAL RESPONSIBILITY

      Respondent Larry E. Klayman represented individual clients in three

separate lawsuits against Judicial Watch, Inc., a nonprofit organization that

previously employed him as General Counsel.

      Disciplinary Counsel (formerly Bar Counsel) asserts that Respondent had a

“prior client” conflict of interest in all three cases, and charges him with violating

Rule 1.9 of the District of Columbia Rules of Professional Conduct (“Rules”) and

its analogue, Florida Rule of Professional Conduct 4-1.9(a) (“Florida Rule”).

Respondent is also charged with seriously interfering with the administration of

justice, and thus violating Rule 8.4(d), in one of those matters.

      Hearing Committee Number Nine sustained all of the charges and

recommended that Respondent be suspended for ninety days, with readmission

contingent upon a showing of his fitness to practice law. Respondent timely filed

exceptions to the Hearing Committee’s Report.
       Case
       Case 1:18-cv-02209-RDM
            1:18-cv-01579-RDM Document
                              Document 7-2
                                       15-2 Filed
                                             Filed11/01/18
                                                   09/19/18 Page
                                                             Page35
                                                                  3 of
                                                                    of 90
                                                                       22




       The Hearing Committee’s factual findings are supported by substantial

evidence (with the exception of its finding that Respondent gave false testimony

during the hearing, discussed infra, p. 16). HC Rpt. 5-15. 1 We adopt them as our

own, supplementing them with our own findings denoted by direct citations to

the record. 2

       We also agree with the Hearing Committee’s well-reasoned analysis of the

conflict of interest charges. HC Rpt. 16-29. We therefore adopt that portion of the

report as our own, and abridge our own discussion of the conflict issues.

       On the other hand, we conclude that Disciplinary Counsel failed to prove the

Rule 8.4(d) allegation, and disagree with the Hearing Committee’s finding that

Respondent violated it. HC Rpt. 34-35.

       Finally, based on our own review of the evidence, we recommend that

Respondent be suspended for ninety days with no fitness requirement.




1
        The Hearing Committee’s Report and Recommendation are designated “HC Rpt. ___”
and its Findings of Fact are designated “FF __.” Disciplinary Counsel’s and Respondent’s
exhibits are designated “DCX” and “RX” respectively. The disciplinary hearing transcript is
designated “Tr. __.” Respondent’s Brief to the Board is designated “Resp. Br. __.”
2
       Respondent has filed various materials with the Board as an appendix to his Brief. We
decline to supplement the Record to consider them. Respondent has not demonstrated the
exceptional circumstances which would justify our accepting evidence (some of which was
created after the Hearing Committee report) that Disciplinary Counsel had no opportunity to
challenge at the hearing. See Board Rule 13.7 (“Review by the Board shall be limited to the
evidence presented to the Hearing Committee, except in extraordinary circumstances determined
by the Board.”).

                                             2
      Case
      Case 1:18-cv-02209-RDM
           1:18-cv-01579-RDM Document
                             Document 7-2
                                      15-2 Filed
                                            Filed11/01/18
                                                  09/19/18 Page
                                                            Page36
                                                                 4 of
                                                                   of 90
                                                                      22




                       I.    FACTUAL BACKGROUND

      Respondent was formerly employed by Judicial Watch as its in-house

General Counsel. The disciplinary charges in this case relate to three matters in

which Respondent represented Judicial Watch in that capacity.

A.    Sandra Cobas’s Dispute with Judicial Watch (HC Rpt. 7-9)

      Sandra Cobas was director of Judicial Watch’s Miami Regional Office. In

2003, she complained to Respondent (its General Counsel) that she was subject to

a hostile work environment. Tr. 44, 49, 226, 251, 264-65. Judicial Watch relied

on Respondent for legal advice in employment matters, and he advised Judicial

Watch’s management to take action against another employee who was the subject

of her complaints.

      Respondent and Cobas both subsequently left Judicial Watch’s employ, and

Cobas filed a complaint against Judicial Watch in Florida state court, reiterating

the same complaint she had earlier made to Respondent.

      The Florida trial court dismissed the case on Judicial Watch’s motion.

Thereafter, without seeking the consent of Judicial Watch, Respondent appeared in

the case as attorney for Cobas and moved the trial court to vacate the dismissal

order. Unsuccessful, Respondent later filed a notice of appeal and an appellate

brief on Cobas’s behalf. The Florida District Court of Appeal summarily affirmed

the dismissal.




                                        3
       Case
       Case 1:18-cv-02209-RDM
            1:18-cv-01579-RDM Document
                              Document 7-2
                                       15-2 Filed
                                             Filed11/01/18
                                                   09/19/18 Page
                                                             Page37
                                                                  5 of
                                                                    of 90
                                                                       22




B.     Louise Benson’s Dispute with Judicial Watch (HC Rpt. 9-13)

       In 2002, Judicial Watch undertook a major capital fund-raising campaign,

the goal of which was to purchase a headquarters building. Judicial Watch relied

on Respondent, as its General Counsel, to protect its legal interests in all aspects of

that effort.

       As part of the capital campaign, Respondent sent a letter to Louise Benson

seeking a substantial donation from her. He signed the letter as Judicial Watch’s

“Chairman & General Counsel.” In response to the letter, Benson pledged $50,000

to the building fund, of which she paid $15,000.

       Judicial Watch did not purchase the building, and Benson filed a civil action

against it in D.C. Superior Court.      Relying on the promises in Respondent’s

solicitation letter, Benson sought damages for fraudulent misrepresentation, breach

of contract, and unjust enrichment.

       Judicial Watch returned $15,000 to Benson. Yet even though no substantial

dispute remained between the parties, the litigation persisted. Without seeking

Judicial Watch’s consent, Respondent appeared in the case as co-counsel for

Benson. Judicial Watch, citing Rule 1.9, demanded that Respondent withdraw,

noting that the capital fundraising campaign had been “organized and coordinated

by [Respondent] during his tenure as General Counsel.” DCX 28 at 167.

Respondent refused to withdraw, and Judicial Watch moved to disqualify him.

That motion was never decided because the parties agreed to dismiss the case.



                                          4
      Case
      Case 1:18-cv-02209-RDM
           1:18-cv-01579-RDM Document
                             Document 7-2
                                      15-2 Filed
                                            Filed11/01/18
                                                  09/19/18 Page
                                                            Page38
                                                                 6 of
                                                                   of 90
                                                                      22




C.    Peter Paul’s Dispute with Judicial Watch (HC Rpt. 13-15)

      In 2001, Judicial Watch entered into contracts with Peter Paul, agreeing to

assess the propriety of fundraising activities engaged in by Paul during an election

campaign, and to provide legal counsel to Paul in related securities investigations

and litigation. Respondent drafted, edited, and approved the contracts on behalf of

Judicial Watch, signing as its “Chairman and General Counsel.”

      Pursuant to the agreement, Judicial Watch provided Paul with legal counsel

in a civil lawsuit brought in California state court, but withdrew from the matter

after Respondent left the organization. Paul then sued Judicial Watch in the U.S.

District Court for the District of Columbia, claiming that it had breached the

contract that Respondent had negotiated.          Without seeking Judicial Watch’s

consent, Respondent appeared as an attorney for Paul, and Judicial Watch moved

to disqualify him.

      The District Court granted the motion, finding that Respondent’s

representation of Paul violated Rule 1.9.        Judge Lamberth concluded that, as

Judicial Watch’s General Counsel, Respondent had “directed and supervised

negotiation and drafting” of the contract with Paul, and that the subject matter of

the litigation was “at least substantially related to, if not the very same” as his prior

work. DCX 52 at 5 (emphasis in original). Respondent’s representation of Paul

was thus “the very type of ‘changing of sides in the matter’ forbidden by Rule 1.9.”

Id. Noting some ambiguity in the case law as to the standard for disqualification,

the court nevertheless granted the motion and disqualified Respondent. Id. at 5-15.

                                           5
      Case
      Case 1:18-cv-02209-RDM
           1:18-cv-01579-RDM Document
                             Document 7-2
                                      15-2 Filed
                                            Filed11/01/18
                                                  09/19/18 Page
                                                            Page39
                                                                 7 of
                                                                   of 90
                                                                      22




                                  II.     DISCUSSION

A.     Respondent Had a Conflict of Interest in Three Matters.

      Absent consent, a lawyer may not represent a client who is “materially

adverse” to a former client in a matter that is the “same or a substantially related”

to a matter in which the lawyer represented the former client. Rule 1.9. 3 The

purpose of Rule 1.9 is to “assure the preservation of attorney-client confidences

gained in the prior representation and to preserve the reasonable expectations of

the former client that the attorney will not seek to benefit from the prior

representation at the expense of the former client.” D.C. Bar Legal Ethics Opinion

272 (1997). The solicitude for the duty of confidentiality is so strong that where

“two matters, handled by the same counsel, are substantially related, there is an

irrebuttable presumption that counsel received information during the first

representation that is relevant to the second.” Derrickson v. Derrickson, 541 A.2d

149, 151-52 (D.C. 1988) (quoting Brown v. District of Columbia Bd. of Zoning

Adjustment, 486 A.2d 37, 42 n.5 (D.C. 1984)) (emphasis in original).

      Respondent does not contend that his clients’ interests were not materially

adverse to Judicial Watch in the three lawsuits. Nor is there any claim that Judicial

Watch consented to his appearances.               Thus, to prove a Rule 1.9 violation,

Disciplinary Counsel had only to prove that an attorney-client relationship

formerly existed between Respondent and Judicial Watch, and that the later

litigations were substantially related to a prior representation. See id. at 152.

3
      Florida Rule of Professional Conduct 4-1.9(a) is to the same effect. HC Rpt. 19-20.

                                              6
      Case
      Case 1:18-cv-02209-RDM
           1:18-cv-01579-RDM Document
                             Document 7-2
                                      15-2 Filed
                                            Filed11/01/18
                                                  09/19/18 Page
                                                            Page40
                                                                 8 of
                                                                   of 90
                                                                      22




      Respondent argued to the Hearing Committee and reiterates to the Board

that, while at Judicial Watch, his interactions with Cobas, Benson, and Paul were

in his capacity as Judicial Watch’s Chairman, not as its lawyer. He also claims that

the matters he dealt with at Judicial Watch were not the same, or even substantially

related to, the subject matter of the lawsuits in which he later appeared. The

Hearing Committee rejected those arguments, and properly so.

      1.    Respondent acted as a lawyer for Judicial Watch in all three matters.

      Respondent argues that he was not acting as Judicial Watch’s counsel in any

relevant respect, and criticizes the Hearing Committee for purportedly basing its

contrary finding on an “overly broad presumption” that a lawyer whose job title is

Chairman and General Counsel “must therefore be acting . . . as a lawyer . . . in

everything he does.” Resp. Br. 6.

      The Hearing Committee acknowledged a “presumption that a company’s

general counsel is most often acting in his legal capacity.” HC Rpt. 24 (citing

Boca Investerings Partnership v. United States, 31 F. Supp. 2d 9, 12 (D.D.C. 1998)

(“There is a presumption that a lawyer in the legal department . . . is most often

giving legal advice, while the opposite presumption applies to a lawyer . . . who

works for the . . . management or business side of the house.”)). Although we have

no quarrel with that reasonable proposition, we need not rely on any presumption

in this case, because the direct evidence cited by the Hearing Committee




                                         7
       Case
       Case 1:18-cv-02209-RDM
            1:18-cv-01579-RDM Document
                              Document 7-2
                                       15-2 Filed
                                             Filed11/01/18
                                                   09/19/18 Page
                                                             Page41
                                                                  9 of
                                                                    of 90
                                                                       22




convincingly establishes that Respondent acted as Judicial Watch’s lawyer in all

three matters. 4

       Our assessment of whether Respondent was acting as lawyer for Judicial

Watch is to be determined by a “totality of the circumstances.” In re Fay, 111

A.3d 1025, 1030 (D.C. 2015) (per curiam). “All that is required [to create an

attorney-client relationship] is that the parties explicitly or by their conduct,

manifest an intention” to create it. In re Dickens, 174 A.3d 283, 296 (D.C. 2017)

(alteration in original) (quoting In re Ryan, 670 A.2d 375, 379 (D.C. 1996))

(internal quotation marks and citation omitted). The perception of Judicial Watch

is an “important consideration in determining whether [an] attorney-client

relationship existed.” In re Bernstein, 707 A.2d 371, 375 (D.C. 1998) (citing In re

Lieber, 442 A.2d 153, 156 (D.C. 1982)).

       Here, Respondent was employed by Judicial Watch as its General Counsel

(1) when Cobas complained to him about the conditions of her employment and he

recommended that Judicial Watch take action against another employee, (2) when

he advised Judicial Watch regarding its fundraising effort, and (3) when he

negotiated Judicial Watch’s representation agreements with Paul. HC Rpt. 6, 7, 9,

13, 14. If he were not continuing to act as its legal counsel in those matters,

Respondent should have told Judicial Watch executives as much, so they would

“not mistakenly suppose [he was] looking after [its] affairs when [he] ha[d] ceased

4
        Because the facts clearly and convincingly establish that Respondent was acting as
Judicial Watch’s legal counsel at all relevant times, Respondent’s argument that a corporation’s
lawyer may sometimes not act as legal counsel is irrelevant.

                                               8
      Case1:18-cv-01579-RDM
      Case 1:18-cv-02209-RDM Document
                             Document15-2
                                      7-2 Filed
                                          Filed11/01/18
                                                09/19/18 Page
                                                         Page42
                                                              10of
                                                                 of90
                                                                    22




to do so.” Dickens, 174 A.3d at 297 (quoting Rule 1.3, cmt. [9]). Because

Respondent never informed them that he was not acting as Judicial Watch’s lawyer

in connection with any of the three matters, Judicial Watch’s executives reasonably

believed that Respondent was acting as its lawyer. This evidence alone establishes

that the attorney-client relationship persisted as to all the matters at issue. Yet

there is more.

       As to Cobas, Respondent admitted in his post-hearing filings that he

provided legal advice to Judicial Watch about Cobas’s employment claim. FF 6. 5

The Hearing Committee also noted that contemporaneous memoranda suggested

Respondent’s involvement as Judicial Watch’s lawyer. Id. More compelling,

however, was the testimony by both Judicial Watch’s president and another of its

in-house counsel that Respondent explicitly told them he was relaying Cobas’s

claim in his capacity as General Counsel. Tr. 54-55 (Respondent “was a lawyer

[Judicial Watch] relied on for advice on personnel matters” who provided “legal

advice” in the Cobas matter), 264-65 (Respondent “gathered information from Ms.

Cobas in [his] capacity as General Counsel to the organization” and conveyed that

information to Judicial Watch officers).
5
        In his post-hearing brief, Respondent admitted a Proposed Finding of Disciplinary
Counsel that stated: “In his capacity as General Counsel, Respondent provided legal advice to
Judicial Watch about Ms. Cobas’s hostile work environment claim and he advised Judicial
Watch to take action against the employee Ms. Cobas had complained about.” Respondent asks
us to disregard his admission as “mistaken and over inclusive” because it was purportedly more
comprehensive than other evidence in the record. Resp. Br. 22. We will not do so.
Respondent’s admission was not inadvertent: it appeared in a highly specific and detailed
analysis of Disciplinary Counsel’s filings by a pro se respondent. In addition, the admission was
entirely consistent with Respondent’s testimony to the same effect (“I was representing Judicial
Watch in addition to [other] clients . . . .” Tr. 444-45.).

                                               9
      Case1:18-cv-01579-RDM
      Case 1:18-cv-02209-RDM Document
                             Document15-2
                                      7-2 Filed
                                          Filed11/01/18
                                                09/19/18 Page
                                                         Page43
                                                              11of
                                                                 of90
                                                                    22




      Similarly, the Hearing Committee found that Respondent acted as legal

counsel to Judicial Watch in connection with its capital campaign, of which his

solicitation letter to Louise Benson was but a part. FF 10 & n.3. Respondent

identified himself in the letter as the organization’s General Counsel, and the

Hearing Committee credited the testimony of Judicial Watch’s president attesting

that Respondent had used his legal skills to ensure that all Judicial Watch

fundraising materials were accurate, complied with IRS and other governmental

requirements, and did not undercut positions Judicial Watch had taken in unrelated

litigation matters. FF 10; Tr. 66-67. Respondent “ma[d]e sure there were no legal

issues” with Judicial Watch’s fundraising materials, and thus necessarily acted as

its lawyer in connection with the fundraising campaign, including the solicitation

letter that was part of that campaign. Tr. 66.

      Finally, Respondent raises no serious challenge to the Hearing Committee’s

conclusion that he acted as Judicial Watch’s lawyer with respect to the Paul

representation, FF 23, and we agree with Judge Lamberth’s identical conclusion.

      2.     The three lawsuits were substantially related to Respondent’s prior
             representation of Judicial Watch.

      Respondent violated Rule 1.9 if there was a substantial relationship between

his prior representation of Judicial Watch and his subsequent representations of




                                         10
      Case1:18-cv-01579-RDM
      Case 1:18-cv-02209-RDM Document
                             Document15-2
                                      7-2 Filed
                                          Filed11/01/18
                                                09/19/18 Page
                                                         Page44
                                                              12of
                                                                 of90
                                                                    22




clients who were materially adverse to it. Brown, 486 A.2d at 42. The law in

Florida is to the same effect. 6

       The Hearing Committee concluded that, as to all three matters in question,

the relationship was not only substantial, but direct and obvious. HC Rpt. 20.

We agree.

       In the Cobas matter, Respondent appeared in a lawsuit asserting the very

same complaint against Judicial Watch he had earlier fielded on behalf of Judicial

Watch. Id. at 21. Florida’s Rule 4-1.9(a) prohibited Respondent from taking on

that later representation. Id.

       Similarly, Respondent represented Benson and asserted fraud in the

fundraising campaign and letter with which Respondent had been “directly

involved” as Judicial Watch’s attorney. See Rule 1.9, cmt. [2] (“When a lawyer

has been directly involved in a specific transaction, subsequent representation of

other clients with materially adverse interests clearly is prohibited.”). In advising

Judicial Watch regarding its fundraising campaign and in preparing and

transmitting his letter to Benson, Respondent had been in a position to receive

client information from Judicial Watch that bore on Benson’s later claim that

Respondent’s solicitation had defrauded her. His later representation of her was

thus prohibited. HC Rpt. 21-22.


6
        The conduct in the Cobas matter is governed by Florida Rule of Professional Conduct 4-
1.9(a) because the misconduct took place in connection with a matter pending before a Florida
tribunal. Rule 8.5(b)(1). We deny Respondent’s motion to dismiss that charge for the reasons
stated by the Hearing Committee. HC Rpt. 4-5.

                                             11
      Case1:18-cv-01579-RDM
      Case 1:18-cv-02209-RDM Document
                             Document15-2
                                      7-2 Filed
                                          Filed11/01/18
                                                09/19/18 Page
                                                         Page45
                                                              13of
                                                                 of90
                                                                    22




      Finally, Respondent represented Paul, claiming that Judicial Watch breached

the representation agreement that Respondent, as Judicial Watch’s attorney, had

negotiated and signed. His conflict of interest in doing so was evident. HC Rpt.

22-23.

      For these reasons, we agree with the Hearing Committee’s conclusion that

Respondent violated Florida Rule 4-1.9(a) in the Cobas matter, and D.C. Rule 1.9

in the Benson and Paul matters.

B.    Respondent Did Not Violate Rule 8.4(d).

      Respondent is also charged with violating Rule 8.4(d) in the Paul matter. A

lawyer violates Rule 8.4(d) when his conduct (1) is improper; (2) bears directly

upon the judicial process with respect to an identifiable case or tribunal; and (3)

taints the judicial process in more than a de minimis way; that is, it potentially

impacts the process to a serious and adverse degree. In re Hopkins, 677 A.2d 55,

60-61 (D.C. 1996). The Hearing Committee concluded that Respondent violated

the Rule by appearing as counsel for Paul against Judicial Watch and forcing it to

move for his disqualification; by obtaining extensions of time to oppose the

motion; by lodging “meritless arguments” in opposition to the motion; and by

filing a notice of appeal that he did not prosecute. 7 HC Rpt. 34-35.



7
       Respondent moved for three extensions of time in which to respond to the
disqualification motion. HC Rpt. 35. Although it appears that Judicial Watch opposed one or
more of those motions (see DCX 45), the court granted them. There is no evidence that these
motions for extension were “improper” within the meaning of Rule 8.4(d), and they cannot
therefore underpin a violation of that Rule.

                                            12
      Case1:18-cv-01579-RDM
      Case 1:18-cv-02209-RDM Document
                             Document15-2
                                      7-2 Filed
                                          Filed11/01/18
                                                09/19/18 Page
                                                         Page46
                                                              14of
                                                                 of90
                                                                    22




      We conclude that, although this case presents a close question, Disciplinary

Counsel did not prove a Rule 8.4(d) violation.

      On the one hand, Respondent’s conflict in the Paul litigation was obvious,

and he should have recognized it. Respondent also knew that Judicial Watch –

which had earlier moved to disqualify him in the Benson case – would not consent

to his appearance in the Paul litigation. Rather than raising the issue with the court

in the first instance, Respondent forced Judicial Watch to move for his

disqualification, and forced the court to rule on that motion. We thus agree with

the Hearing Committee that Respondent acted improperly with respect to a specific

case, and that Disciplinary Counsel established the first two elements of a Rule

8.4(d) violation. The question remains, however, whether Respondent’s conduct

unacceptably “tainted” the Paul case.

      The Board has long been concerned about the scope of Rule 8.4(d) in

litigation-related disciplinary matters. In In re White, 11 A.3d 1226 (D.C. 2011)

(per curiam), the Board concluded that even though a court (coincidentally, Judge

Lamberth) had disqualified the respondent due to a prior client conflict (pursuant

to Rule 1.11), a successful “disqualification motion, without more, does not

support a finding that the conduct was a serious interference with the

administration of justice.” Id. at 1247 (appended Board report). The Board found

no Rule 8.4(d) violation because it was concerned about “a pernicious effect on the

administration of justice” since lawyers might “withdraw unnecessarily, rather than

risk exposure to disciplinary charges.” Id.

                                         13
       Case1:18-cv-01579-RDM
       Case 1:18-cv-02209-RDM Document
                              Document15-2
                                       7-2 Filed
                                           Filed11/01/18
                                                 09/19/18 Page
                                                          Page47
                                                               15of
                                                                  of90
                                                                     22




       The Court disagreed with the Board’s rationale, but did not find a Rule

8.4(d) violation based on the disqualification alone. Rather, it assessed not only

the outcome of the disqualification motion, but also considered other misconduct

of the respondent along with the views of the trial court in the matter. Id. at 1232.

       Application of the broader assessment contemplated by White to the facts of

this case leads us to conclude that Respondent did not violate Rule 8.4(d). This

case presents the extraordinary situation in which Judge Lamberth, the trial court

judge, testified to the Hearing Committee that in his view the disqualification

motion presented a “fairly unusual circumstance”; that “there was a legitimate

debate about the conduct” of Respondent; and that Paul was “a very needy client

who needed services, who could not otherwise afford services.” Tr. 658-59. For

those reasons, and despite ordering Respondent’s disqualification, Judge Lamberth

did not refer the matter to Disciplinary Counsel because “the public comments that

I made [in the disqualification opinion] were sufficient to make sure that counsel in

the future understood the Court’s view of a motion to disqualify like that.” Tr.

659.

       Unlike White, any Rule 8.4(d) violation in this case would be premised

solely upon the Rule 1.9 conflict and disqualification; in effect, it would be

derivative of the conflict of interest finding. Respondent engaged in no other

consequential misconduct before the tribunal. In that context, Judge Lamberth’s

supportive testimony takes on extra significance. We are unable to conclude that



                                         14
      Case1:18-cv-01579-RDM
      Case 1:18-cv-02209-RDM Document
                             Document15-2
                                      7-2 Filed
                                          Filed11/01/18
                                                09/19/18 Page
                                                         Page48
                                                              16of
                                                                 of90
                                                                    22




Respondent’s behavior sufficiently tainted the judicial process to a degree adequate

to sustain the Rule 8.4(d) charge.

                                 III.   SANCTION

      Our sanction recommendation should protect the public and the courts,

maintain the integrity of the profession, and deter other attorneys from engaging in

similar misconduct. See In re Reback, 513 A.2d 226, 231 (D.C. 1986) (en banc).

It must also be consistent with sanctions for comparable misconduct (see D.C. Bar

R. XI, § 9(h)(1)) and take into account (1) the nature of the violation; (2)

mitigating and aggravating circumstances; (3) the need to protect the public, the

courts, and the legal profession; and (4) the moral fitness of the attorney. In re

Cleaver-Bascombe, 986 A.2d 1191, 1195 (D.C. 2010) (per curiam) (quoting In re

Goffe, 641 A.2d 458, 464 (D.C. 1994) (per curiam)).

      As discussed below, the range of sanctions previously imposed for engaging

in conflicts of interest varies from informal admonition to suspension, and

suspensions have ranged from thirty to ninety days, with the more severe terms

premised upon significant other violations. Respondent urges that his misconduct

warrants only an informal admonition. We disagree.

A.    The Hearing Committee’s Recommendation

      The Hearing Committee concluded that Respondent’s conduct was “at the

serious end of the spectrum.” It concluded that Respondent:

      repeatedly represented clients against his former client as part of a
      prolonged and acrimonious dispute over how Judicial Watch was run
      after Respondent left the organization; it is hard to see Respondent’s

                                         15
     Case1:18-cv-01579-RDM
     Case 1:18-cv-02209-RDM Document
                            Document15-2
                                     7-2 Filed
                                         Filed11/01/18
                                               09/19/18 Page
                                                        Page49
                                                             17of
                                                                of90
                                                                   22




      actions as anything other than improper attempts to prolong litigation,
      increase costs for Judicial Watch, and further his personal crusade
      against the organization.

HC Rpt. 40.

      The Hearing Committee also found that Respondent testified falsely in the

hearing and misrepresented his testimony in his brief. HC Rpt. 41. It concluded

that Respondent’s testimony and argument falsely claimed that he relied on his co-

counsel’s advice that he could ethically appear in the litigations. Id. at 29-30. The

Hearing Committee also decided that a fitness requirement was necessary, in

considerable part because of (1) Respondent’s dishonesty before the Committee

and (2) a disciplinary matter in Florida, which suggested that Respondent will not

act ethically after his period of suspension has run. Id. at 42; see In re Cater, 887

A.2d 1, 24 (D.C. 2005).

      Since the Hearing Committee’s findings of uncharged falsehoods were

material to the sanction recommendation, we must review them de novo. See In re

Bradley, 70 A.3d 1189, 1194 (D.C. 2013) (per curiam). The Committee relied

virtually entirely on the testimony of Respondent’s co-counsel in the Benson

matter, who testified that he did not endorse Respondent’s appearance. However,

the forcefulness of that testimony was undercut by the witness’s repeated, yet

understandable, inability to recall the substance of key conversations in which he

had participated with Respondent more than eight years earlier. See Resp. Br. 39-

41; Tr. 677-79. For example, when asked if he had advised Respondent if he could

enter his appearance on behalf of Ms. Benson, he testified “I don’t recall.” Tr.

                                         16
     Case1:18-cv-01579-RDM
     Case 1:18-cv-02209-RDM Document
                            Document15-2
                                     7-2 Filed
                                         Filed11/01/18
                                               09/19/18 Page
                                                        Page50
                                                             18of
                                                                of90
                                                                   22




676; see Tr. 688. Moreover, a contemporaneous court filing quoted him as stating

that there “was no ethical issue” arising from Respondent’s representation of

Benson. DCX 29 at 5. The witness, who co-signed Respondent’s opposition to the

disqualification motion, testified in the disciplinary hearing that he did not think

the opposition was frivolous (Tr. 689) and would not have “put [his] name on a

pleading that [he] thought was in violation of any pleading rule or ethical rule.”

Tr. 696.

      The Court has noted that in disciplinary proceedings the passage of time

“dims memories and so distorts the truthfinding process” such that mitigation,

rather than enhancement of proposed sanctions, is “particularly suitable.” In re

Williams, 513 A.2d 793, 798 (D.C. 1986) (per curiam).          Here, the witness’s

diminished recollection and his prior, apparently inconsistent, statements convince

us that Disciplinary Counsel (who did not argue to the Hearing Committee that

Respondent was dishonest) failed to prove dishonesty by clear and convincing

evidence. See In re Downey, 162 A.3d 162, 168-69 (D.C. 2017).

      The Hearing Committee also found that Respondent’s misconduct was

aggravated by a prior discipline in Florida. In 2011, the Florida Supreme Court of

Florida reprimanded Respondent for violating four of Florida’s Rules of

Professional Conduct in connection with a client dispute. DCX 53. The parties

mediated the dispute through a Bar program. Respondent agreed to pay the client

$5,000 but failed to do so for more than two years, and then only after Florida Bar

Counsel had sent numerous letters requesting that he comply.          Id. at 11-15.

                                        17
      Case1:18-cv-01579-RDM
      Case 1:18-cv-02209-RDM Document
                             Document15-2
                                      7-2 Filed
                                          Filed11/01/18
                                                09/19/18 Page
                                                         Page51
                                                              19of
                                                                 of90
                                                                    22




Respondent agreed to a public reprimand. Id. at 5, 18. Though we acknowledge

that violation, we do not give it much weight because the matter indicates that

Respondent’s delayed payment was affected by a serious auto accident and

significant financial difficulties. Id. at 12-14.

B.    Respondent Should Be Suspended for Ninety Days Without a Fitness
      Requirement.

      Respondent’s misconduct was not isolated, innocent, or inadvertent. Rather,

he deliberately and repeatedly disregarded his fundamental duty of confidentiality

to Judicial Watch, his former client and employer, as part of his crusade against

that organization. Although there was no proof that he actually disclosed Judicial

Watch confidences, he flagrantly violated Rule 1.9 on three separate occasions,

and throughout this proceeding has refused to acknowledge those improprieties.

Thus, the informal admonition cases cited by Respondent in his brief to the Board

(In re Killingham, In re Lunsford, and In re Sofaer) do not involve misconduct

comparable to this case.

      A thirty-day suspension was imposed in In re Long, 902 A.2d 1168, 1172

(D.C. 2006) (per curiam) where the respondent unknowingly engaged in a

conflicting representation with the good intention of helping a friend, among other

misconduct. Respondent’s misconduct is more serious that Long, and also more

serious than In re Butterfield, 851 A.2d 513, 514 (D.C. 2004) (per curiam), where

the respondent was suspended for thirty days for his failure to perform a conflicts

check and failure to withdraw once he learned of a conflict because he was


                                           18
     Case1:18-cv-01579-RDM
     Case 1:18-cv-02209-RDM Document
                            Document15-2
                                     7-2 Filed
                                         Filed11/01/18
                                               09/19/18 Page
                                                        Page52
                                                             20of
                                                                of90
                                                                   22




concerned about losing a new, potentially profitable client. See In re Butterfield,

Bar Docket No. 264-99 at 29 (BPR June 10, 2003).

      We find that Respondent’s conduct is most similar to that in In re Shay, 756

A.2d 465, 466, 480-83 (D.C. 2000) (per curiam) (appended Board Report), where

the respondent was suspended for ninety days for persisting in a conflicting

representation for six years, compounded by dishonesty and lack of remorse, and

In re Jones-Terrell, 712 A.2d 496, 500-02 (D.C. 1998) where the respondent was

suspended for sixty days for a conflicting representation at a vulnerable client’s

expense coupled with dishonesty.

      Although Respondent did not engage in dishonesty in either the underlying

events or these proceedings, his conduct was as serious as that in Shay and Jones-

Terrell because it was motivated by animus toward Judicial Watch. These were

not three innocent mistakes by a busy lawyer who lost track of an old client.

Indeed, Respondent never claimed that the conflict resulted from mistake,

carelessness, or inadvertence.     He also shows no remorse for his obvious

misconduct. Instead, he argued to the Hearing Committee that he engaged in these

three obviously conflicting representations pursuant to his ethical obligation under

Rule 1.3 to zealously represent his new clients, who had been abandoned by

Judicial Watch and would have been without representation were if not for him.

The Hearing Committee rejected this argument, as do we. HC Rpt. 31.

      To advance his personal crusade against Judicial Watch, Respondent

“switched sides,” and represented three individuals after representing Judicial

                                        19
     Case1:18-cv-01579-RDM
     Case 1:18-cv-02209-RDM Document
                            Document15-2
                                     7-2 Filed
                                         Filed11/01/18
                                               09/19/18 Page
                                                        Page53
                                                             21of
                                                                of90
                                                                   22




Watch in the same matters involving those same three people. This vindictiveness

strikes at the very heart of the attorney-client relationship, and deserves a serious

sanction of ninety-day suspension. We expect that this suspension will send a

message to Respondent and others who may be similarly tempted to turn on former

clients to whom they owe a continuing duty of confidentiality.

      The Hearing Committee’s fitness recommendation relied heavily on its

finding that Respondent testified dishonestly and its consideration of prior

discipline in Florida. As discussed above, we do not find clear and convincing

evidence that Respondent testified falsely, and we see the Florida discipline as less

serious than the Hearing Committee saw it. Although we find Respondent’s lack

of remorse troubling, it does not rise to the level of clear and convincing evidence

of a serious doubt as to Respondent’s ability to practice law following his

suspension. See Cater, 887 A.2d at 24. We thus reject the Hearing Committee’s

recommendation that we impose a fitness requirement.




                                         20
     Case1:18-cv-01579-RDM
     Case 1:18-cv-02209-RDM Document
                            Document15-2
                                     7-2 Filed
                                         Filed11/01/18
                                               09/19/18 Page
                                                        Page54
                                                             22of
                                                                of90
                                                                   22



                             IV.   CONCLUSION

      Respondent violated Florida Rule 4-1.9(a) in Count I, and D.C. Rule 1.9 in

Counts II and III of the Amended Specification of Charges. We recommend that

Respondent be suspended from the practice of law for ninety days.



                         BOARD ON PROFESSIONAL RESPONSIBILITY


                         By: ______________________________________
                              Robert C. Bernius
                              Chair


      All members of the Board concur in this Report and Recommendation
except Messrs. Bernstein and Kaiser, who are recused.




                                       21
Case
Case 1:18-cv-02209-RDM
     1:18-cv-01579-RDM Document
                       Document 7-2
                                15-3 Filed
                                      Filed11/01/18
                                            09/19/18 Page
                                                      Page55
                                                           1 of
                                                             of 90
                                                                20




                 EXHIBIT 2
           Case
           Case 1:18-cv-02209-RDM
                1:18-cv-01579-RDM Document
                                  Document 7-2
                                           15-3 Filed
                                                 Filed11/01/18
                                                       09/19/18 Page
                                                                 Page56
                                                                      2 of
                                                                        of 90
                                                                           20




                        DISTRI CT OF COLUMB I A COU RT OF A PPEALS
                        BOARD ON PROFESSIONA L RE SPONSIB ILITY


In the Matter of
                                                                       RECEIVED
LARRY E. KLAY MAN, E:SQU IR E
                                                                           AUG 2 1 2018

        Respondent,                                                 Board on Pro1esslonal Responsibility
                                                              Disc ip inary Doc ket No. 2017-0051
A Me mber of th e Bar o f the
District of Co lumbia Co url o f' Appeals.
Bar Number: 334581
Date of Admissio n: Dcccmhl'I' 22, 1980



                                  SPECIFICAT ION OF C I IARGES

        The disc iplinary proc eedi ngs instituted by thi s petition me based upon conduct that violates

the standards gove rning the practice or la,,· in the District o r· Colu mbia as prescri bed by D.C. Bar

R. X and XI. ~ 2(b) .

        .Jurisdic ti on for this di sc ipl inary proceedin g is prescribed by D.C. Bar R. XI. Pursuant to

D.C. Bar R. XI. § I (a). _juri sdic ti on is round because :

        I.      Respo nd ent is a member of th1.· 13m or the District          or Co lumbia Court or Appea ls.
ha ving been ad mitted 011 01.·cembe r 22. 1980. and assigned        nm number 33458 1.              Respondent also

is licensed in Flori da.       Respondent was li censed lo practice in Pennsylvania but was

ad mini stratively suspcntkd based    0 11   hi s fo ilurc lo com pl y wit h CLE requ irements. Responcknt

has never been licensed to pra<.:ti ec law in Ne,·acla.

       The fac ts gi,·ing ri se to the charges or mi sconduct arc as follo,,·s:

       The Disciplinary Proccl'tlings Pending Against Respo nd ent in 2016

       1        On or about No ,·1.·mber 15.20 12. Disc iplinary Counse l subm itted proposed charges

agai nst Respondent in Bar Doc ket      lo .   2008-00-tS. 1\ contac t lllL'll1ber approved thl.! charges. and
            Case
            Case 1:18-cv-02209-RDM
                 1:18-cv-01579-RDM Document
                                   Document 7-2
                                            15-3 Filed
                                                  Filed11/01/18
                                                        09/19/18 Page
                                                                  Page57
                                                                       3 of
                                                                         of 90
                                                                            20




they wen~ likd with the Court     0 11   September 27. 20 13 and subsequently St!rvecl on Respondent.

        3.       0 11 .l une 23. 201-1. Respondent signed an affi davit sti pulating to the !acts in a

petition for negotiated cliscipl i111..'. Respondent averred that he accepted ru ll respons ibility for his

misconduct. ,,·hi ch th e negotia ted petit ion descri bed as violations of Rule I .9 (conOicts or in terest)

in three matt ers and Ruk 8.4(d) (cond uct se riously interl'ering ,Yith administrati on ol"ju st ice) in

one of the three mat ters. He agreed to a publ ic censure for his miscond uct.

        4.      Arter ho lding a hearing on the petit io n lor negotiated discipline, the Heming

Comm ittee issued an order on .l nnu;1ry 13.2015. linding that a publ ic censuri:: was ··undul y lenient:·

On that basis. the Com mittee rejec ted the pet ition for negotiated discip line but sa id the parties

could revise and resubm it it.

        5.      On .lune 22.20 15. Disc ipli,wry Cou nse l filed a moti on to withdrmv its petition lor

negoti ated disci pline. On August 3.2015. the I !caring Com mittee denied the moti on as moot. as

the matter for negotiated disposition already ,,·as closed.

        6.      On /\ ugust 3I.2015. the Board Orfi ce ass igned th e prev iously-fil ed charges aga inst

Respondent to anot her I !ca rin g Committee. That Committee held a three -clay hearing              0 11   the

charges on January 26-28. 2016.

        7.      .'\t the close o!" thc hearing on January 28 . 20 16. thc !!ca ring Comm ittc1..· 111ade a

prel iminary. non-binding decis ion. finding that Respondent had vio lated at least one of the Rules.

The Commi ttee set a bric ling sc hedule for post-hearing bri efs.

       S.       On !"vi arch 3. 20 I 6. Disc ipl inary Coun sel lilecl its post-hea ring brief. recommcncling

that Responde nt be susprncl cd based the cv ick nce de monstrati ng he vio lated Rule 1.9 in three

matters and Rui c 8.4(cl) in one ol't hc three matters.

       9.       Respondent did not lilc hi s post-hearing brief unti l sometim e after March 16, 20 16.
         Case
         Case 1:18-cv-02209-RDM
              1:18-cv-01579-RDM Document
                                Document 7-2
                                         15-3 Filed
                                               Filed11/01/18
                                                     09/19/18 Page
                                                               Page58
                                                                    4 of
                                                                      of 90
                                                                         20




        The Criminal Ch:11·ges Against Clivcn 13undy in Federal Court in Nevada

        I 0.     On Marc h 2.20 16. a !'edcral grand j ury in the District of Nevada returned a sixteen-

count superseding incli ct111cnt against Cli ven Bund y. fo ur of"h is sons, and 14 others. charging them

wi th conspiracy. assault on a li.:de ral ol"licer. obstructi on of" j ustice. and oth c:r crimes.

        11.      Fo ll owing hi s indictment. Bund y retai ned a Nernda la wyer. Joe l Hansen. and

Respondent to represe nt him in the criminal mat ter. which was before the Un ited States Di strict

Co urt for the Distri ct o!' Nevada. 1

        12.      Under the Local Rules fo r the District Court in Nevada, an attorney who has been
                                         I
                                         I
retained to appear in a pa rti cula r oasc but is not a 111e111bcr ur the bar or the di stric t co urt ··may

appear onl y ,,·ith the court· s perm iss ion .. . by \'eri fiecl petition on the fo rm furni shed by the cl erk:·

Ne:,·. Dist. Ct. Local R. IA 1 l-2(a). The Rul e Curthcr states that ··[t]he court may grant or deny a

peti tion to pract ice under thi s rule."' Id I l-2(h).

        Respondent's Petition to be Admitted Pro Ha e Vice as Counsel f'o,· Bund y

        13.      On r,,larch 22. 2016. Respondent lib! a Vcrilicd Petition stating that Bundy had

retai ned him in connection with th e Nc,·ncln criminal case nml requesting pro hac l'ic:e ad mi ss ion

to practice before the di strict court.

        14.      In hi s verified pd ition and in ot her pleadings Respondent filed wi th the United

Stntes District Court in Nevadn and the United Stales Court              or Appea ls    for the Ni nth Ci rcuit.

Respondent li sted hi s oni ccs at 2020 Pcnnsy l\'a nia /\ ,·c11uc. NW. Suite 800 (later Suite 345).

Washington. D. C. 20006.




        Hansen late r sought pcn111::;s1un to withcl rn\\· !o r hea lth reasons. and the di strict co urt
approved hi s req uest on the cond iti on that Bundy li nd sub::; titutc local counse l. On October 24.
20 16. Nevada attorney l3rct Whipple entered hi s appeara nce as co unsel fo r 13undy .


                                                       .,
                                                       J
         Case
         Case 1:18-cv-02209-RDM
              1:18-cv-01579-RDM Document
                                Document 7-2
                                         15-3 Filed
                                               Filed11/01/18
                                                     09/19/18 Page
                                                               Page59
                                                                    5 of
                                                                      of 90
                                                                         20




        15.        The V cri lied Pet it ion included Respondent· s swo rn responses to a nurnbcr o r

1nqu1r1es. The li l"t h qu estion or request !o r i11fon11al io11 read:

               That there arc o r have been no disciplinary proceedings instituted against
               pet iti oner. 11or any suspension or any lic ense. certifi cate or pri vilege to appear
               before any j udic ial. regu latory or adm ini strati ve body. or an y resignati on or
               terminati on in order to avoid disc ipl inary or disbarm ent proceedings. except
               as descr ibed in detai l belO\\·.

         16.        Respondent wrote in respo nse:

               The onl y disciplinary case pending is i11 the Di strict or Co lumbi a. di sclosed
               in the attached. During my 39 years as an attorney. I have remained
               con ti nually in good sta11cl ing with e \·cry jurisd iction that I have been admit ted
               to. bu t hm·c responded to a le\\' complaints e.\ plai ned in the attached
               statement. I also al lm\"ed my bar membcrship in Pennsyh·,111 ia to lapse for
               lack or use by not completing CLC s [sic] there. but remain eli gible for
               reinstate ment. See [ll tac hed statement.

         17.        Respondent provided f'urther i11!'o r111ati o11 in an a ttm.:hed statcrn ent. With respect to

the disci pl inary case in D. C.. Respondent stated :

               [The proceeding] \\·as ri led alm ost 8 years ago o\·er a claim by Judicial
               \Vatc h. my !'o rmer public interest grn up that I round ed and was Chairman and
               Gen era l Coun se l. <1 rtcr I le n Jud icia l Watch to run for the U.S. Se nate in
               rl orida in 2003 -04. that by represe nting a form er cli ent. employee and donor
               that it had abando ned. sc.\uall y harassed and defrauded that I \,vas in co nfli ct
               or in te rest. l represented the pe rsons pro bono. did not breac h any
               confi dences \\"ith Judicial Watch. and did so only to protect their interests in
               an eth ica l fashi on. I did no t seek tO break any ag reements with Judicial Watch
               but rather to have them enrorctd to help these persons. The matter is likely
               to be rcso h-cd in my ravo r and thcrl' has been no cl isc iplin nry acti on.

         18.        As to other bar compla ints. Responden t c.\plainccl that he ··agreed to a publ ic

reprimand before The l· loricla Bar.. for fail ing to timel y pay a med iated sett lement to a cli ent. but

that there m1s .. no shm\·ing o r di shonesty·· and he was nc\·er suspended l'rom the practice           or la\\'.
Respo nde nt also rc\·ea led that. 22 and 18 years earlier... t\\·ojudges vindi ct i\·ely stated that I co uld

1101 practice before them after l chalkngcd rulings they had made on the basis of bias and

prej ud ice." He ex pla ined that those exclusions applied only           lo   the two juclgcs themselves. Judge
           Case
           Case 1:18-cv-02209-RDM
                1:18-cv-01579-RDM Document
                                  Document 7-2
                                           15-3 Filed
                                                 Filed11/01/18
                                                       09/19/18 Page
                                                                 Page60
                                                                      6 of
                                                                        of 90
                                                                           20




Wi lliam D. Keller of the U.S . Distri ct Court fo r the Central Dist rict ol'Cal i forni a and Judge Den ny

Chin of the U.S. District Court for the Southern District ol"Ne\\· Yo rk. I-l e sa id tha t the .. burs ol'

the Distri ct o i' Co lu mbia and Flu ri cla re,·iemxl these ru lings and round that I did not act

uneth ically.. and that he was currentl y in good stand i11g in bo thju ri sclictions.

          19.         On ,v1mch 3 1. ~O16. the district court tkniecl Re spo nden t· s Verified Peti ti on .. fo r

lailure to fu lly discl ose discip linary acti ons and related doc uments ... The di st ri ct court fou nd that

Rcsponclent· s st.:lternen t that the matter regarding .lucl icinl Watch pe nding in D . C . '·is likely to

be reso lved in 111 y fovor and there has bt::e11 no di sciplinary action'· \\·as '·misleadi ng and

incomplete. .. The di strict court had . on its o\\·11. karned tha t in th e D. C. discipli nary

proceedi ngs. Respo nd ent had sign t:cl an At'lidav it 01· Ncgot iated Discipline and a Pe titi on for

Negotiated Disc ipline in which he stipulated to misc o nduct i n three d iffer e nt cases and

consented to a pu blic ce nsurL' . Respo ndent hncl foikd to disc lose eitha of these documen ts to the

distri ct court. The district court ro un d that they m.:rc ··admi ssions o r three separate incicknts o f'

sti pulated misconduct that were not clearly disclosed i11 lRespondentfs Verified Peti tion ...

          20.         The distric t court denied the petiti on. bu t ,,·ithout prejudice. The district court then

e:,;pla inecl:

                 Should Klayman wi sh to fil e a ne\\· Ve rifi ed l)etiti on with the Co urt. the
                  fo llowi ng in forma ti un shou ld be included: ( I ) the case nu mbers for the cases
                 berore Judge \:V illi nm D. Keller and Judge Denn y Ch in that resulted in these
                 j ud ges precl udi ng Klayrnan ·s practice be lo re them: (2) \'erificat ion of the
                 revie,\· by the Bar :\ssociati ons or the Dist ri ct or Col umbia and Flo ri da
                  finding that Kl ayman did not act unethicn lly helcm.: Judges Keller and Chin:
                 (3) an updated Cenili c,lle o r Good Stnnding rrom the Su preme Court or
                 r:l ori da: (4) the 171orida 13ar 1\ ssociat ion· s reprimand verirying th nt there was
                 no showing o r di shonesty in connec tion with their disc iplinary acti on: (5)
                 the 1: :-;hi bit s attached to thi s Order [the 1\l'iiclavi 1 or Negotiat1::cl Disposi tion
                 and Petition fo r Negoti ated Discipl ine that Respondent sig ned and were fi led
                 in the D.C. di sciplinary proceeding on .lu ne 13 . 2004]; and (6) ,·eritication
                 that the matter in th e Dist ric t of Col umbia di scipli nary case referenced in the
                 Veri lied Petiti on h:1s been reso lved with no discipl inary a<.:lion .




                                                            .....
         Case
         Case 1:18-cv-02209-RDM
              1:18-cv-01579-RDM Document
                                Document 7-2
                                         15-3 Filed
                                               Filed11/01/18
                                                     09/19/18 Page
                                                               Page61
                                                                    7 of
                                                                      of 90
                                                                         20




       2 1.       On J\pril 7. 2016. Respondent liled a ··Supplement to and Renewed Veriticd

Petiti on·· fo r perm issio n lo prncticc in the court as co unse l fo r Bundy in hi s criminal casc.2

Respondent provided evidence and c:-;planati ons fo r items ( I ) - (5) of the district court ·s

requ irements as lol lo\\'s: ( I ) he provided the case names and citations tor the ac tions in vo lvi ng

Judges William D. Ke ller and Denny Chin: (2) he pro vided a le tter from the D.C. Bar finding no

ethical \·iolation in the Ke ller and Chin matters. but said that the rlorida Bar"s !iles were no longer

accessib le: (3) he provided an updated lett er ol"good stand ing l'rom the Supre me Court of Florida;

(4) he provided a copy      or Florida·s   re primand: and (5) he provided the exhibits at tached to the

district court ·s March 20 16 order. As to the district court's sixt h requ irement. Responden t disputed

the conc lusion the distri ct court drew from the documen ts it had identified. The co urt. he said.

'·appears to h,:1\'e mi su ncle rstood the nature and current posture     or the discip linary proceed ing
underway'· in the District of Co lumbia.

              [T]he prior attempted negoti ated di sc ipli ne ne\·cr entered imo effec t and
              Mr. K lay rn a n ne\' e r chose lo pursue a ny Cur the r propose d
              negotiated di sc iplin e as he .. . d id not \·i o late any e thical pro vis ion
              of the D istri c t of Co lumb ia Co ck or Pro fess ional Res pons ib ility.
              Bar Counse l and Mr. K l.1yrnan had attempted to resolve the mailer by
              agreement. but Mr. Klayman later thought the be tter of havi ng s igned the
              a rtid av it and agree ing to nego ti ated di sc ipline it lsie j s in ce he !"eels
              strongly th at he acted ethica lly at a ll times.

Wi th hi s suppl emen t statemen t. Respondent provided a letter prepared by Professor

Rona ld Ro tu nda gi\· ing hi s .. expe rt .. opi ni on that "Respondent haldl not commit ted any offense

that merits discipline."·      Responde1 11 also atta ched his ·· pos t-hea rin g brief" to the Hearing

Commit tee in the D.C. disc iplinary nwt ter. but did no t describe the evidence offe red at th e



2        The district court noted that. co ntrary to its or(kr, Respondent did not li lc a new Veriliccl
Petiti on. Thus. it cons trued hi s Renewed Petiti on as a req uest l'o r recons ideration of the original
Verilied Petition.



                                                      6
            Case
            Case 1:18-cv-02209-RDM
                 1:18-cv-01579-RDM Document
                                   Document 7-2
                                            15-3 Filed
                                                  Filed11/01/18
                                                        09/19/18 Page
                                                                  Page62
                                                                       8 of
                                                                         of 90
                                                                            20




hea ri ng (although he did say it did nnl incl ude his affidav it or prior admiss ions), and the bri ef

itse lf did not exp lain the proccclurn l posture or the D.C. discip linary proceed ing. Respondent

did not include the brie r Disc ipl ina ry Co unse l had tiled in the matter. Responden t repeated that

he was ··co nlidcnt or ultim ately prevai ling . . . s ince the ult imate find ing of the Com mi ttee

which heard th e ev iden ce is s imply a reco mm e nda ti on·· that th e Board a nd D.C. Court

would review.

           22.     T he district court tn.:atcd Respondent· s rene\\·ed tili ng as a request fo r

rt.:consideration and clcniecl it on J\pril 19.2016. The distr ic t court did not discuss the fi rst

li ve condi tio ns im pose d in its March 3 1 Order. but onl y the sixth - the D.C. di sci plin ary

matter. The co urt noted that Res pondent ··admit [tecr] that I til e D.C. ma tter] is sti ll pen ding:·

and thus there was ·110 error \\·ith its pri or rul ing."· The cou rt orckrc:d that ·'K layman·s Ve ri fied

Peti tion shall remai n de nied w ithout prejud ice un til such time as Klayman ca n prov ide proo r

that the ethi ca l clisc ipl inary proceed ing in the District o f Co lumb ia has bee n reso lved in his



          The BiHns Action Against the Federal District Judge and Others

          7"
          _ .) .   On tvlay 10. 20 16. a few ,,·cd.:s al'tcr the district court de nied Respondcnt 's renevved

req uest lo r pro hoc l'ice adm ission. l3undy l"ilecl a Bivens actio n against Ch ief.J ud ge Gloria Navarro

(t he district court .i uclgl' \\·ho had den icd Respondent· s pro hue l'ice pct it ion) and others incl uding

Senator Harry Re id nnd his so n. and Prcsitk11t Obama fL1r alkgcd ly conspiring against hi m. In the

complaint. Bundy all eged. among other things. that the district court had den ied Respondent pro

hue vice admi ss ion !'o r politi cal reaso ns nncl she was biased nnd prejudiced.

          24.      On 1vlay 20. 2016. Buncly li k d   :1   mo tio n 10 clisqua lif"y Chi ef Judge Novarrn based

011   the allegatio ns in the Bivens la\\'suit pL·nd in g against he r. The di strict co urt denied the motion.




                                                       7
         Case
         Case 1:18-cv-02209-RDM
              1:18-cv-01579-RDM Document
                                Document 7-2
                                         15-3 Filed
                                               Filed11/01/18
                                                     09/19/18 Page
                                                               Page63
                                                                    9 of
                                                                      of 90
                                                                         20




                 Respondent did not sign and ,v:ts not listed as coun sel            01 1   the Bivens complaint

against the di stri ct court judge and others. Res po nden t. however. was li sted as '·o f counse l"' on

subsequent plead in gs Ii led 011 behalr ol' Bundy in the Bivens act ion. and hi s D.C. Bar num ber and

D.C. ortice m~re pro,·ick d in the capti on ol' th osL' pleadi ngs.

        26.      On Oc tober 12. 2016. the 13i,·cns acti on was dis missed pursuant to fed. R. Ci,·. P.

41 (a)( l )(A) based on the stip ul ation 01· all th e parties.          The parties dismi ssed the acti on

approx imatel y a \.\'eek artcr the Ninth C ircuit issued a brie li ng. sched ule in con11ectio11 ,vith

Respondent's first pet iti on lor ,,Tit o f mandamus.

        Respondent's S ucccss i\'C Petit ions fur Writ of Ma ndamus

        27.      On July 6. 20 16. Responden t Ii led an Emerge ncy Petiti on for Writ or

Mandamus wi th the N inth C ircuit. Responckn l reques ted tha t th e N inth Ci rcuit compe l the

district court to admit him pro hoc 1·ice and argued that Buncty·s S i:,;t h /\mendme nt righ t to

counsel would be \·io la ted il'he \\·ere fo rced to go to trial wi thout his at to rney of cho ice.

        28.      C hief' Judge Na varro filed a response to the Nin th Circu it defendi ng the di stri ct

co urt' s decision not to admit Respondent. The di str ict co urt also o ffered additional evidence and

grounds for its ret'using   Lu   grant Rcsponckn l 1n·o 1/(/c rice statu s. includ in g: ( I) Respondent had

failed to accurate ly nm! truth!'u lly describe th(' D. C. di sciplinary proceedings and had fai led to

cl isclose that a heari ng com 111 ittec had rej cc tcd lhe negotiated disposition because the sancl ion or

public censure was undu ly lenient; (2) Rcspo11dc11l fo iled to menti on ur disclose other co urt

fi nd ings relevant to qu('sli on li ve on the 1xtition. and the d istri ct co urt li st('d eight cases in \\'h ich

the courts had revoked o r den ied Responclcnl pro !we ,·ice status becau se ul' hi s .. inappropriate and

unethical beha,·ior": (3 ) Respondent had 111 isreprL·se11tccl the t,,·o cases in which two district co urt

had banned him from thei r cou rtrooms nnd had l~1ikd lo di sc lose that the tri al co un ·s dec isions




                                                       8
         Case1:18-cv-01579-RDM
         Case 1:18-cv-02209-RDM Document
                                Document15-3
                                         7-2 Filed
                                             Filed11/01/18
                                                   09/19/18 Page
                                                            Page64
                                                                 10of
                                                                    of90
                                                                       20




were affi nnecl on appeal. and the Second Circuit in aninning one or the dec isions fo und th at

Respondcnt·s challengL' to a di strict coun ·s impartiality was .. insul ti ng and smac ked or

intimidation··: anti (-1) that Respondent had been im·oh·ecl in the Bi,·ens act ion that Bundy filed

against President Oba ma. Senator Reid. and the district court j udge who denied Respondent· s pru

/we rice admi ssio n. a ll eging they had conspired to violate hi s civi l rights.

        29.      On October 28.201 6. the Ninth Circuit denied Respondent' s req uest fo r mandamus

re lier. The Ni nth Circu it concluded:

           Klay111a n hns made mi srepresentations and 0111 1ss1ons lo the distri ct cou rt
           regarding the ethi cs proceedings before the Distri ct orCo lumb ia Bar; he has
           shown n pattern of clisrcgLml !'o r loca l rules. ethics. and deco rum: and he has
           clemonslrntl.:'d a lack or respect lor the judicial process by su ing the di str ict
           judge personally. By any sta ndard. the di strict court properly cl eni1.xl hi s
           peti ti on to be aclrn it ted1Jro /we 1·ic<!. Bundy is enti tkd to a la ir trial. clefencl ecl
           by competent. vigorous counsel ol.hi s choos ing. 13ut his right to suc h co unse l
           does not c:-;tencl to coun se l fro m outside the distri ct who has made it a p:.mcrn
           or practice or imped ing the et hical and orderl y admini stration o fju sticc.'31

        30.      On Novem ber l 0. 2016. Respondent Ii led            ,111   emergency petiti on with the Ninth

Circuit requesting rehearing en bane. On December 13.2016. the Ninth Circu it denied the petition

for rehearing.

        31.      On January 17. 2017. R1.:spo11dc11t fil ed an cmcrgcrn:y pet iti on for writ oi' manclarn us

\\·i th the Supreme Cou rt. ,,·hich he supplemented twi ce. Respondent mi sre presented th at Bundy"s

trial woul d commence on r ebruary 6.20 17. ,,·hen it w:..is nct uall y sc hedu led to begin 30 clays aft er

the complet ion or the February 6. 20 I 6 trial or other dclendan ts in the case. The Supreme Court

deni ed the pe titi on on rcbruary 27. 20 17. /11 re 8111u(v, 137 S. Ct. 12 13 (S. Ct.2017) .




3
       Chi c!' Judge Gould d isse nted based on hi s co nclusion that 11uncly's Sixth /\ m1.:11dmcnt right
to chosen cou nsel shoul d have taken precedence over the issue or Respondent · s cando r.


                                                        C)
        Case1:18-cv-01579-RDM
        Case 1:18-cv-02209-RDM Document
                               Document15-3
                                        7-2 Filed
                                            Filed11/01/18
                                                  09/19/18 Page
                                                           Page65
                                                                11of
                                                                   of90
                                                                      20




        32.     On [Vlarch 9. 2017. Respondent filed a sccond emergency pe tition ror writ or

mandamus with the Ninth Circu it. raising many or the same arguments he had in his first pet iti on

and additional arguments that Ninth Circuit found had no merit or we re raise.

        33.     The Ninth Circuit (kniecl Rcspondent· s seco nd petition in a per eurinrn opinio n on

March 30, 20 17. In re B11ncly. 852 F.Jcl 945 (9 111 Cir. 2017). The Ninth Ci rcuit fou nd that

Respondent's seco nd petition was .. proced ural ly irregular .. and substanti ve ly had .. no meri t[f.

The Ninth Ci rcuit fou nd that there was no credible e\·idcnce lo support Respondent" s claim that

the di strict cou rt had threatened Bret 'vVhipple. Bundy"s lawyer i11 lhe criminal case. wi th con tempt.

and that Respondent ·s claims about Whipple. including th.11 he had little or no l'eclernl criminal

defense experience. \\'ere --demonstrabl y false.'· The Ninth Ci rcu it concluded th at the documents

Respondent Ii led .. in support or the pdition for a \\Tit 0 1· mandamus - by themselves and vvi thout

looking to our earl ier clec ision· s cons iclera1io11 o r Klayman·s rec ord - en tirel y support th e di strict

court·s decision [to deny him JJro /we l'ice aclrni ss ionJ. The pctition and rep ly contain patentl y

fal se allegation s and lack the most basic or clue diligence in lac! checking.'· 852 F.3d at 953 .~

        34.     On April 3. 2017. Respondent li lecl an emergency pet it ion for rehearing en bane.

No judge requested a vote on whether to rehear the matter en bn nc. and the Nint h Circuit denied

Respondent"s request fo r an en bnnc rehearing on 1Vlay 15.20 17.

        35.     On i'vlay 18. 2017. Respo11cknt fikd a "Moti on to Correct the Record Regarding

False All egations of Misslatcrncnts 10 thi s Co urt and the Distric t Court'· and an a<.:cornpanying

brier. Respondent alleged that the di strict court and Judge Bybee          or the Ni nth Ci rcuit (the judge
who hncl wri tten the deci sions denying Responclent· s lirsl t\\'O rnandrnnus petitions) had made fa lse

allegations against him. Respondent insisted he h~1cl not made any mi srepresentations or om iued



        Ch ief Judge Gould di sse nted but fo r the reason he did in his dissent or the first pet iti on.



                                                     IO
          Case1:18-cv-01579-RDM
          Case 1:18-cv-02209-RDM Document
                                 Document15-3
                                          7-2 Filed
                                              Filed11/01/18
                                                    09/19/18 Page
                                                             Page66
                                                                  12of
                                                                     of90
                                                                        20




nny in fo rmation he was required to disc lose. He all eged that ··the · issue · o f[hi s] truthfulness onl y

arose ,,vhen the Distric t Court was pressed !or a reason why it had arbit raril y and capri ciously

denied [his] /Hu !we vice application by I the Nin th Circuit J and thereby fabr icated thi s diversionary

tactic to protec t itsci r.··

         36.      The Ninth Circuit deni ed Responde nt ·s ·· rvloti on to Correct the Record '. on May 23,

20 17.

         3 7.      On .lu111.: 1-L 20 17. Respondent ti led a ·· tvloti on l'or a Separate Judicial Panel to Rule

on Klayrnan ·s tvloti on to Co rrec t Recorct: · Respo nd ent alleged th at Judge Bybee shoul d not be

all owed ··to rule on his own mi sconduct.··

         38.       The Nin th Circuit denied the motion th e nc:-.: t clay. .lune 15. 20 17.

         39.       Responckn t aga in sought re,·ie\\' by th e Supreme Co urt. filing a peti tion for \\Tit of"

mandamus on Jul y 2 1.20 17. and two supplemental bri ers. The Supreme Court deni ed the peti tion

!'or review on Octo ber 2. 20 17 and clcni,.:d Responden t· s subseq uent petiti on for rehearing on

October 30. :w17.

         40.       While he was seek in g rc,·ic,,· by the Supreme Co urt of the deni al o r his second

mandamus petit ion. Respo ndent til ed a third emergency peti ti on for writ or mandamus with the

\l in th Circui t on Oc tober 2.20 17.

         4 1.      The Ninth Circuit clcni ccl the petition two days lattT on October 4. 20 17. 5

         42.       On Oc tober 6. 20 17. Respo nd ent ti led under seal an emerge ncy moti on fo r a

separate judicial pa nel vvith a ·"_judicial co uncil corn plai 111.·· The Nint h Circui t denied the motion

!'or a separate judicial panel that same day.




5      As he lwcl had be t'o rc, Chief' .l udgC' Goul d di ssented. S[l yin g he would gra nt the petiti on to
give Bundy hi s lawyer or choice.



                                                       11
        Case1:18-cv-01579-RDM
        Case 1:18-cv-02209-RDM Document
                               Document15-3
                                        7-2 Filed
                                            Filed11/01/18
                                                  09/19/18 Page
                                                           Page67
                                                                13of
                                                                   of90
                                                                      20




        43.       On December 20. 20 17. Chier .ludgc Nm·a1To declared a mi strial in the criminal

against Bundy. who contin ued to be represented by Wh ipple. On .January 8, 2018, Ch ief J udge

Navarro granted the mot ions or Bundy and ot her clc l'enclants             10   dismi ss the charges against them

with prejudice.

        -l-L      Sc,·eral months bclo re Chid .lu lge Na\'arro·s rulings o f December 20. 20 17. the

Hearing Commiilee issuL·d its report in Rcspondem·s di sc ipl inary mailer linding that he had

violated Ruic 1.9 in three maile rs and Ru ic 8.--lld) in one 01· those mallers. and recommend ing he

be suspended lo r 90 days \\'ith   c1   litrn.:ss requ ireme nt.

        -l5.      On February 6.20 18. the Board         llll   Pro fessiona l Responsi bil ity issued its report and

recommendation in th e disciplinary matter aga inst Respondent.                         The Board accepted the

Co rnmittee·s findings or !'ac t. agrct'd that Respo ndent had vio lated Ru le 1.9 in three mat ters, but

di sagreed that he violated Ruic 8.-l(d). although saying it was a .. close questi on." The Board al so

recommended a 90-day suspension. but without a litness requirement.

        46.       On Fcbrumy 6. 2018. the s:llllL' day the l3llard issued its report. Respondent ti led

hi s fourth petiti on for writ or mandam us with the Ninth Circuit. wh ich he amended on February 7.

2018. Res pondent con tended that the Ni nth Circuit' s and dist ri ct cou rt's previous orders should

be vacated because they \\'ere now moo t based on the dismi ssa l of the underlying criminal matler

agai nst Bundy. Rcspondcm al so rn ntcndecl thut ··Judge Bybec·s orde r'· must be vacated because

or .Judge Bybec·s ,llkgccl bias.        1\ccording to Respondc111. Judge 13 ybee ·s dec ision Lo ru le against

Respondent .. can only be e:-:plained by the appearance 0 1· .Judge I3ybcc·s extraj uclicial bias and

prejudice stcrnm ing 11·0111 hi s personal relationsh ips. 1·rie11clships. and associations \\·ith Judge

Navarro and Sen. Rcicl ...... Respondent rcqucstL·d tlrn t .ludgc Bybee not be inc luded in the judicial

panel ruling 0 11 his loun h petiti on.




                                                         12
        Case1:18-cv-01579-RDM
        Case 1:18-cv-02209-RDM Document
                               Document15-3
                                        7-2 Filed
                                            Filed11/01/18
                                                  09/19/18 Page
                                                           Page68
                                                                14of
                                                                   of90
                                                                      20




        47.     In support of hi s clairn that Jud ge 13ybt:e had l'~ trajudicia l bias. Respondent rn ade

a number of assertions that had no basis and were fri volo us. tlrnt i11cluckcl but were not limi ted to:

                (a)      Judge 13ybec ckmonstrn tcd hi s bias and reacted to his friend ship and

perso nal relationsh ip with the District Court Judge and S<.:n. Re id. by ask ing Respondent quest ions

about the Bivens ac ti on fil ed again st the District Court Judge. Sen. Re id. nnd President Obama

during the oral argu111ent i11 the Ii rst 111a11cla111 us pct it ion ( the q ucslions Respondent ollri butecl lo

Judge Bybee \\'ere asked by another Jud ge on the Panel):

                (b)      .Judge Bybee assu111ed in his questio ns (\\'hich \\'ere actua ll y asked by

anothe r judge) that Respondent had somet hing to do with the Bivens action (Respondent had

initially said that he was a plaintiff in the 13i,·ens action before cla ril"ying he wns not a part y.

although he \\'as invoked in the acti on as he \\'as li sted .. orrnuns~, r· in numerous pleadings Ii led

on behalr of Bundy):

                 (c)     .J udge Bybee and Judge J\nvarro .. arc close fri ends and associntes.. by vi rtue

of the fact that Judge Bybee was a ··founding !'acuity rnernbcr.. or UNLV·s la\\' school. and .Judge

Navarro rece i,·ed her unclcrgradunte degree from UJ\ LV:

                 (cl)    Judge I3ybec had a ··longstanding re lati onsh ip. fri endship and assoc iation ..

" ·ith Sen. Re id as ev idenced by en. Reid's stat emen ts abuut Jud ge [3ybee in 2003 in con necti on

\\·ith his nom inat ion to the Ninth Circui t in 2003 . and Judge Bybct: was .. return lingJ the favo r.. by

denying Responclent· spro hoc dee application: and

                 (e)     Judge: Gybe.: nncl Sen. Rc: icl had ~1 ··socia l and r. uni liar relat ions hip .. because

Judge Bybee·s " ·ite Shannon and Se n. Reid m::rc bo1h inducted " ·ithin one year of one another as

members of the sa me UNL V organizati on (S hann on Bybee. a male. was never marri ed to .Judge

Bybee. and died in 2003).




                                                        ~
                                                      I _,
         Case1:18-cv-01579-RDM
         Case 1:18-cv-02209-RDM Document
                                Document15-3
                                         7-2 Filed
                                             Filed11/01/18
                                                   09/19/18 Page
                                                            Page69
                                                                 15of
                                                                    of90
                                                                       20




        48.     Respondent run her :1 ll cgcd tlrnt ··[1Jhe !act remains. however. that Mr. Klayman has

neve r once been round to have acted unethica ll y by any bar associat ion who reviewed hi s conduc t

before aju<lgc ... When Responck nt ma<le th is statement. he knc ,,· that the Hearing Co mmittee had

fou nd by clear and con,·inc ing e,· icknce that he had viola ted Rule 1.9 in three matte rs. and Rule

S.4(d) in one or those   111 ..11ters.


        49.     Respomlcnt also a Ilcgcd that .I udge Gou Id ··clearly and unequivoca ll y fo und that

[Respondent J had rullillcd hi s obligation or candor and truth fu ll y ans\\·ered all the questions

presented to him . . _.. Respo ndent then quoted a statement by .l udge Gould in his initial dissent.

but omitted the .ludgc·s conc luding sentence in the quoted paragraph which read: .. Yet. fo r

[Respondent] to tell the di strict co urt thrit it was \\Tong about the negotiated disci pl ine being in

el"feet and 10 not al so tell the court why the disposition lacked effect - its rejecti on by the bar

committee - may have bee n ,1 relc v,lllt omi ss ion:·

        50.     On Fdmiary 13. 20 18. the Ninth Circuit denied Respondent" s request tha t Judge

Bybee be recusecl from the nwttcr.

        51.     On /\p ril 24. 20 18. the Ni nth Circu it den ied Respondent" s fourth writ or

rnanda mus.6

                O n .l uly 20. 2018. Respondent i'ilcd anotht:r peti tion for ,,Tit of mandamus ,,·ith the

United States Supreme Court. In th is pet ition. Respondent repeated his claim that although the

district court had found he had been untruth l"ul. ··.ludgc Gould. in his forcefu l. compell ing. well -




6
         Judge Go ul d dissented. I le sa id hL· did not share Respondcn1·s view tha t there had bee n
any bias agai nst him by any lllL'lll ber of" the panL·I. but found ··1hcse proceedings hm·c bcco rnc
overblown... .fudge Gould r..:it..:ratcd hi s b..:licr th:ll the initial den ial of Responclent· s pro hoc ,·ice
ad miss ion was wrong.



                                                     14
        Case1:18-cv-01579-RDM
        Case 1:18-cv-02209-RDM Document
                               Document15-3
                                        7-2 Filed
                                            Filed11/01/18
                                                  09/19/18 Page
                                                           Page70
                                                                16of
                                                                   of90
                                                                      20




rl.!asonecL and fa ctuall y accurate di sse nts emphati ca ll y round that thi s \Vas not the case:· .Judge

Gou lcl"s disse nting opi nions did not support Rl'spondent· s cbirn. See paragraph 49 above.

       53 .     Rcspo11d ent· s cond uct \·iolatcd the fol lo\\'ing D.C. Rules or Professional Conduct

and/or the Ne\'acla Rules of Prorcssional Co nduct. and/or Ruic 46(c) of the Federal Rules of

/\ ppellate Proced ure fo r the Uni ted Stall's Comt or Appeals ror the Ninth Circuit.\ 1s rn acle

applicable by D.C. Ruic S.5(b)( I ) - alI ol' whi ch prohibit the same or substanti ally sirni lar co nduct:

                a.      Ru le 3. 1. in that Respondent asse rt ed or contro\'erted an issue when there

was no basis in la\\' and fact fo r doin g so that   \\'a S   not !'ri vo lous:

                b.       Ru le 3.3(a). in that Respondent knowingly made a fal se statement or fac t to

a tri bunal or failed to co rn~ct a fal se statement of material 1·acl prc,·iously mack to the tribunal:

                c.       Rule 8.1. in tlwt in his application and supplemental applicati on fo r

admiss ion to the distri ct court. Rcspo11dcnt kn owingly mack raise statements o r ract or material

foc t, and he failed to disc lose n fact necessary to correct n mi sa pprehension known by the appl icant

to ha\'e arisen in the matter:

                cl.      Rule 8.-+(a). i11 that Respond ent kno\\'in gly assisted or induced another to

violate the Ru les o r Profess iona l Conduct or did so through the ac ts of another:

                c.       Rul e 8.4(c). in that Respond ent enga ged in conduct in vo lving di shonesty.

deceit. and mi sre presenta ti on: and




7
        FR.AP 46(c) 1)1'0,·ides that "f aJ court or appea ls may disci pline an attorney who practices
before it for conduc t unbecoming a member ol" the bar or for rni lure to compl y with any court rul e ...
In determining \\'hat co nstitutes ··conduc t unbecoming"· a lawyer. the Ninth Circuit has looked to
the A.BA Model Rules and the stn tc ruks \\'here the lawye r ,mintai ns hi s practice. See. e.g..
Rodrique= 1•. Rohhins, 797 F.3 d 758, 759 (9th Cir. 2015): In re Gimrdi, 6 1I F.3cl 1027, 1035 (9th
Cir. 20 10)
        Case1:18-cv-01579-RDM
        Case 1:18-cv-02209-RDM Document
                               Document15-3
                                        7-2 Filed
                                            Filed11/01/18
                                                  09/19/18 Page
                                                           Page71
                                                                17of
                                                                   of90
                                                                      20




                r.      Ruk 8.-+(.c). in that Responcknt engaged in cond uct invo lving dishonesty.

deceit. and mi srepresentati on: and

                g.      Ru lc 8.-+( d).   111   that Respondent engaged in conduct se ri ous Iy intcrrcri ng

\Yith or prejudicial to the administration 01·_iusticc.



                                                              Respectfu ll y submitted.




                                                              (-lam i Iton P. Fox. III
                                                              Discipl inary Counse l


                                                            ,.J~ ~
                                                              .ll1Jia Porter
                                                              Deputy Discipl inary Counse l

                                                              0 1-'FIC[ OF D!SC!PLINAR Y COUNSEL
                                                              515 Fifth St ree t, N. W.
                                                              13uilcling A. Room 117
                                                              Wash ington. D.C. 20001
                                                              (202) 638- 150 I

                                                 V[RI FICA TI ON

        I do ani rrn that I \·e rily bclien· the facts stated in the Specilication of Charges to be true .


                                                           ~ u~PYu----
                                                              .lulia L.. Porter
                                                              Deputy Disciplinary Counsel

                                                                                              '-14
        Subscribed and anirmcd bel"orc me in the District 01· Columbia this               ZD day or August
2018.
       Case1:18-cv-01579-RDM
       Case 1:18-cv-02209-RDM Document
                              Document15-3
                                       7-2 Filed
                                           Filed11/01/18
                                                 09/19/18 Page
                                                          Page72
                                                               18of
                                                                  of90
                                                                     20



                        DI STRI CT O F C OLUM BIA C O U RT OF APP E ALS
                        BOARD O N PROFI~SS IO NAL R ES PONS IBILI T Y

                                                                         RECEIVED
In the Matter of
                                                                           AUG 2 1 2018
LARRY E. KLAY MA N, ESQU IRE
                                                                   Board on Professional Responsibility
        Respondent,
                                                         Disciplinary Docket No. 2017-DOSl
A Member of the Bar of the
District of Columbia Court of App eals .
Bar Number: 334581
Date of Admission : December 22, 1980




           PETITION INSTITUTI NG FORMAL DISC IPLI NARY PROCEE DINGS

        /\.     Th is Petition (including the attached Specificati on or Charges whi ch is made part

of this Petition) notilics Respondent that disciplinary proceed ings arc hereby insti tuted pu rs uant

to Rule XI. § 8(c).    or the District of Col umbia Co urt or Appeals·   Rules Governing the Bar (D.C.

Bar R.).


        B.      Respondent is an attorney admi tted to pract ice before the District               or Co lumbia
Court or Appeals on the date stated in the capti on or the Speci lication or Charges.


        C.      A lawyer member of a Heari ng Committee assigned by the Board on Pro ress ional

Responsibi lity (Board) pursuant to D.C. Bar R. XI.§ 4(e)(5), has approved the institution ol"these

disc iplinary proceed ings.


        D.      Procedures

                ( I)      Referra l to Heal"ing C om mitt ee - When 1he Board receives the Peti ti on

Institut ing Formal Discip linary Proceedings. the Board shall re fer it to a I Icari ng Commi ttee.
       Case1:18-cv-01579-RDM
       Case 1:18-cv-02209-RDM Document
                              Document15-3
                                       7-2 Filed
                                           Filed11/01/18
                                                 09/19/18 Page
                                                          Page73
                                                               19of
                                                                  of90
                                                                     20



               (2)     Filing Answer - Respondent must respo nd to the Specification of Charges

by fi ling an answer wit h the Board and by serving a copy on the Office or Disc ipl inary Counsel

within 20 days or the date or service or this Petit ion, unless the time is extended by the Chair or

the Hearing Committee.     Permiss ion to lilc an answer arter the 20-day period may be granted by

the Chair or th e I !caring Com mittee if' the litilurc to file an answer was attributable to mistake.

inadvertenc e. surpri se. or exc usable negl ec t. Ir a limiting date occurs on a Saturday, Sunday, or

official holiday in the District of Co lumbia. the time for submission wil l be extended to the next

business day. /\ny motion to extend the time to lilc an an s\.vcr. and/or any ot her motion filed wi th

the Board or Hearing Co mmittee Chair. must be served on the Office of Disciplinary Counsel at

the address shown on the last page 01· this petition.


               (3)     Co ntent of A ns wer             The answer may be a denial, a statement in

exculpation, or a statement in mitigation or the alleged misconduc t. Any charges not answered by

Respondent may be deemed estab lished as provided in Board Ruic 7.7.


               (4)     Mitigati on - Respondent has the right to presen t evidence in mitigation to

the Hearing Co mmittee regardless o r whether the substantive allegations of the Spccilication of

Charges arc admitted or denied.


               (5)      Process        Respondent is entitled to firtcen days· notice or the time and

place of hearing , to be represented by counsel. to cross-exam ine witnesses, and to present evidence.


        E.      In addition to the proccclurcs contained in D.C. Bar R. XI , the Board has

promulgated Board Rul es relating to procedures and the admi ssion or evidence which arc

applicable to these procedures . .'\ copy o l.thcs~ rules is being prov ided to Responden t wi th a copy




                                                   2
        Case1:18-cv-01579-RDM
        Case 1:18-cv-02209-RDM Document
                               Document15-3
                                        7-2 Filed
                                            Filed11/01/18
                                                  09/19/18 Page
                                                           Page74
                                                                20of
                                                                   of90
                                                                      20



of th is Petition.


        W H EREFOR E, the Olfo.:e or Disc iplinary Counsel requests that the Board consider

whether the conduct or Respondent vio lated the District of Col umbia Ru les of Professional

Conduct, and. if' so. that it impose/recommend appropri ate discipline.


                                                      OFFICE OF DISCIPL1 1 ARY COUNSEL




                                              BY:                               f   '3.-
                                                      Hamilton P. Fox. III
                                                      Disciplinary Counsel

                                                      OFFICl:::O F OISCIPLI NA R Y COUNSE L
                                                      515 Fifth Street, N.W.
                                                      Building/\, Room 117
                                                      Washington, D.C.20001
                                                      Tl·:LEPI IONE: (202) 638- 1501
                                                      F/\ X: (202) 638-0862




                                                 3
Case
Case 1:18-cv-02209-RDM
     1:18-cv-01579-RDM Document
                       Document 7-2
                                15-4 Filed
                                      Filed11/01/18
                                            09/19/18 Page
                                                      Page75
                                                           1 of
                                                             of 90
                                                                16




                 EXHIBIT 3
       Case
       Case 1:18-cv-02209-RDM
            1:18-cv-01579-RDM Document
                              Document 7-2
                                       15-4 Filed
                                             Filed11/01/18
                                                   09/19/18 Page
                                                             Page76
                                                                  2 of
                                                                    of 90
                                                                       16




                    DISTRICT OF COLUMBIA COURT OF APPEALS
                    BOARD ON PROFESSIONAL RESPONSIBILITY



In the Matter of

       LARRY E. KLAYMAN, ESQUIRE,                            Bar Docket No. 2011-D028

       Respondent

A Member of the Bar of the District of
 Columbia Court of Appeals
Bar Number: 334581
Date of Admission: December 22, 1980


                              SPECIFICATION OF CHARGES

       The disciplinary proceedings instituted by this petition are based upon conduct that violates

the standards governing the practice of law in the District of Columbia as prescribed by D.C. Bar

Rule X and D.C. Bar Rule XI,§ 2(b).

       Jurisdiction for this disciplinary proceeding is prescribed by D.C. Bar Rule XI. Pursuant

to D.C. Bar Rule XI,§ l(a), jurisdiction is found because:

       1.      Respondent is a member of the Bar of the District of Columbia Court of Appeals,

having been admitted by exam on December 22, 1980, and assigned Bar number 334581 .

              The conduct and standards that Respondent has violated are as follows:

                                            COUNTI

       2.      In or about January 2010, Respondent undertook to represent Ms. Elham Sataki in

connection with her claims of sexual harassment by a co-worker, Mr. Mehdi Falahati, while

employed with the Persian News Network (PNN) of Voice of America (VOA). PNN-VOA is

managed by the Broadcasting Board of Governors (BBG), a federal agency responsible for the
        Case
        Case 1:18-cv-02209-RDM
             1:18-cv-01579-RDM Document
                               Document 7-2
                                        15-4 Filed
                                              Filed11/01/18
                                                    09/19/18 Page
                                                              Page77
                                                                   3 of
                                                                     of 90
                                                                        16




United States Government's international broadcasting.          Respondent had not previously

represented Ms. Sataki in a legal matter.

       3.      Respondent told Ms. Sataki that he would represent her on a contingent fee basis

and that he would talce 40% of any recovery. Respondent did not provide his client a writing

setting forth the scope of the representation or how his fee would be calculated. Respondent also

did not explain to his client, in writing, whether or how expenses would be deducted from any

recovery in the case.

       4.      Ms. Sataki requested that Respondent prosecute her case simply and quietly, out of

her concerns for her future career in the media and in light of cultural issues due to the nature of

her sexual harassment claim.

       5.      During the course of the representation, Respondent told Ms. Sataki about his desire

to establish a romantic relationship with her.

        6.     Ms. Sataki declined Respondent's entreaties to establish a romantic relationship.

        7.     In or about May 2010, Respondent sent correspondence to Ms. Sataki

acknowledging her decision not to become romantically involved with him. Respondent also

informed Ms. Sataki that he would change the tenns of their contingent fee arrangement, and

require 50% of any recovery she may receive.

        8.     Respondent's conduct violated the following District of Columbia Rules of

Professional Conduct ("Rules"):

               a.       Rule 1.5(b), in that Respondent had not regularly represented his client and

failed to provide her with a writing setting forth the scope of the representation, the basis or rate

of his fee, and the expenses for which she would be responsible;

               b.       Rule 1.5(c), in that Respondent undertook to represent his client on a



                                                  2
        Case
        Case 1:18-cv-02209-RDM
             1:18-cv-01579-RDM Document
                               Document 7-2
                                        15-4 Filed
                                              Filed11/01/18
                                                    09/19/18 Page
                                                              Page78
                                                                   4 of
                                                                     of 90
                                                                        16




contingent fee basis, but failed to provide her with a writing that stated the method by which the

fee would be determined, including the percentages that would accrue to the lawyer and whether

or how expenses would be deducted from the recovery; and

                c.      Rule l.7(b)(4}, in that Respondent had a conflict of interest with the client

because his professional judgment on behalf of his client was or reasonably may have been

adversely affected by Respondent's own personal interests.

                                               COUNT II
                           (Sataki v. Falahati-CA. No. 10-466 (CKK))

        9.      Disciplinary Counsel incorporates the factual allegations set forth in paragraphs 1-

7, as if fully set forth herein, and further alleges:

        10.     On March 1, 2010, Respondent filed in the Superior Court for the District of

Columbia, a lawsuit on behalf of Ms. Sataki, styled Sataki v. Falahati, CA No. 0001169-10. The

lawsuit alleged: assault, battery, false light, defamation, tortious interference with business

relations, and intentional infliction of emotional distress.

        11.     On March 19, 2010, Ms. Sataki's case was removed from the Superior Court for

the District of Columbia to the United States District Court for the District of Columbia, and was

styled Sataki v. Falahati, CA No. 10-466 (CKK).

        12.     On July 12, 2010, the court issued an order dismissing Ms. Sataki's case, without

prejudice.

        13.     On July 26, 2010, Respondent filed in the United States District Court for the

District of Columbia, a motion to disqualify the judge presiding over Ms. Sataki's case. As

grounds for the motion, Respondent alleged that the presiding judge, Colleen Kollar-Kotelly, who

had been appointed by United States President William Jefferson Clinton, was biased against hi~



                                                    3
        Case
        Case 1:18-cv-02209-RDM
             1:18-cv-01579-RDM Document
                               Document 7-2
                                        15-4 Filed
                                              Filed11/01/18
                                                    09/19/18 Page
                                                              Page79
                                                                   5 of
                                                                     of 90
                                                                        16




because he had filed several lawsuits against the former President and the former First Lady,

Hillary Rodham Clinton. Respondent filed the motion under the caption of three cases pending in

that court styled: (1) Klayman v. Judicial Watch, CA No. 06-cv-00670 (CKK.); (2) Sataki v. BBG,

CA No. 10-0534 (CKK); and (3) Sataki v. Falahati, CA No. 1O-cv-00466 (CKK).

       14.     Respondent's filing of the motion to disqualify was inconsistent with Ms. Sataki's

request that Respondent pursue her case simply and quietly, and served no purpose to advance his

client's case. Instead, the motion to disqualify served Respondent's own personal interests. Ms.

Sataki did not know Respondent would file a motion to disqualify and did not authorize

Respondent to file it.

        15.    On August 2,2010, the court denied Respondent's motion to disqualify as untimely,

inasmuch as the case had been dismissed on July 12, 2010.

        16.    Respondent's conduct violated the following Rules:

               a.        Rule l.7(b)(4), in that Respondent had a conflict of interest with the client

because his professional judgment on behalf of the client was or reasonably may have been

adversely affected by Respondent's own personal interests;

               b.        Rule 1.2(a), in that Respondent failed to abide by his client's decisions

concerning the objectives of his representation; and

               c.        Rule 1.4(b) in that Respondent failed to reasonably explain a matter to his

client to permit her to make an informed decision regarding the representation.

                                            COUNT III
                              (Sataki v. BGG - CA No. 10-534 (CKK))

        17.     Disciplinary Counsel incorporates the factual allegations set forth in paragraphs 1-

7 and 10-15, as if fully set forth herein, and further alleges:




                                                   4
       Case
       Case 1:18-cv-02209-RDM
            1:18-cv-01579-RDM Document
                              Document 7-2
                                       15-4 Filed
                                             Filed11/01/18
                                                   09/19/18 Page
                                                             Page80
                                                                  6 of
                                                                    of 90
                                                                       16




        18.    On April 2, 2010, Respondent filed in the United States District Court for the

District of Columbia, a lawsuit on behalf of Ms. Sataki against fourteen defendants, including the

BBG, four of the governors of the BBG, the Chief of Staff to the BBG, the Acting General Counsel

of the BBG, the acting chief of PNNNOA, the senior manager of PNNNOA, the executive

producers of PNNNOA, a supervisor of human resources at PNNNOA and Hillary Rod.ham

Clinton as Secretary of State Ex-Officio Member of the BBG, alleging that defendants infringed

upon Ms. Sataki' s constitutional right to freedom of speech, and violated her rights to due process

and to equal protection under the law. Respondent also alleged that defendants discriminated

against Ms. Sataki in violation of the Rehabilitation Act on the basis of her physical or mental

disabilities and that defendants violated the Privacy Act by failing to produce documents to her

from to her personnel file. That matter was styled Satald v. BBG, CA No. 10-534 (CKK). In

connection with this lawsuit, Respondent sought affirmative injunctive relief to require PNNNOA

to reassign Ms. Sataki from her job in Washington, D.C. to a position with PNNNOA in Los

Angeles, California.

       19.     The only defendant required to be named in the lawsuit was the Chief or Acting

Chief of the Voice of America. Hillary Rodham Clinton was not a necessary defendant in the

Sataki v. BBG lawsuit.

       20.     On June 1, 2010, the Court issued an order denying Plaintiff's motion for a

temporary restraining order that sought the affirmative injunctive relief of reassigning Ms. Sataki

from her job in Washington, D.C., to a position with PNN-VOA in Los Angeles, California.

       21.     On June 9, 2010, Respondent filed a motion with the court requesting that Ms.

Sataki 's case be reassigned to another judge. As grounds for the motion, Respondent alleged that

the current trial judge, Colleen Kollar-Kotelly "harbors an animus" towards him because of her



                                                5
        Case
        Case 1:18-cv-02209-RDM
             1:18-cv-01579-RDM Document
                               Document 7-2
                                        15-4 Filed
                                              Filed11/01/18
                                                    09/19/18 Page
                                                              Page81
                                                                   7 of
                                                                     of 90
                                                                        16




association with fonner President William Jefferson Clinton and former First Lady Hillary

Rodham Clinton, and because of certain lawsuits Respondent had filed against the Clintons.

       22.      Respondent's filing of the motion to reassign was inconsistent with Ms. Sataki's

request that Respondent pursue her case simply and quietly, and served no purpose to advance his

client's case. Instead, the motion to reassign served Respondent's own personal interests. Ms.

Sataki did not know that Respondent would file the motion to reassign her case to another trial

judge and did not authorize Respondent to file it.

       23.      On July 7,2010, the court issued an order denying Respondent's motion to reassign.

       24.      In or about August, 2010, Ms. Sataki terminated Respondent as her lawyer.

       25.      On October 22, 2010, the court issued an order granting defendants' motion to

dismiss and dismissed Ms. Sataki' s case, without prejudice.

       26.      On October 31, 2010, after having been terminated by Ms. Sataki in August, 2010,

Respondent filed with the Court a motion to reconsider the order dismissing her case.

       27.      On November 15, 2010, Ms. Sataki sent correspondence to Respondent reiterating

that she had terminated his services, and directed him to immediately withdraw.

        28.     On December 9, 2010, Respondent, filed with the Court, a motion for extension of

time to reply to the government's opposition to plaintiff's motion for reconsideration.

        29.     On December 17, 2010, Respondent filed with the Court a reply to defendants'

opposition to plaintiff's motion for reconsideration of its order of dismissal.

        30.     On December 20, 2010, Respondent filed with the Court a supplemental

memorandum to the reply to the defendants' opposition to plaintiff's motion to reconsider the order

of dismissal.

        31.     On December 21, 2010, the Court issued an order denying plaintiff's motion to



                                                  6
        Case
        Case 1:18-cv-02209-RDM
             1:18-cv-01579-RDM Document
                               Document 7-2
                                        15-4 Filed
                                              Filed11/01/18
                                                    09/19/18 Page
                                                              Page82
                                                                   8 of
                                                                     of 90
                                                                        16




reconsider the dismissal of her case.

       32.     On January 10, 2011, Respondent filed with the court a "Notice of Praecipe by

Elham Sataki".

       33.     On January 19, 2011, Respondent filed a notice of appeal.

       34.       Respondent's conduct violated the following Rules:

                 a.     Rule l.7(b)(4}, in that Respondent had a conflict of interest with the client

because his professional judgment on behalf of the client was or reasonably may have been

adversely affected by Respondent's own personal interests;

                 b.     Rule l .4(b), in that Respondent failed to reasonably explain a matter to his

client to permit her to make an informed decision about the representation;

                 c.     Rule l .2(a), in that Respondent failed to abide by his client's decisions

concerning the objectives of his representation; and

                 d.     Rule 1.16(a)(3), in that Respondent failed to withdraw from the

representation after he had been discharged by his client.

                                             COUNT IV

        35.      Disciplinary Counsel incorporates the factual allegations set forth in paragraphs 1-

7, 10-15, 17-33, as if fully set forth herein, and further alleges:

        36.      WorldNetDaily is a periodical that can be accessed on the world-wide web.

According to its own website, dated February 19, 2015, "WND currently attracts nearly 5 million

unique visitors per month and more than 40 million page views, according to its own internal

monitoring software."

        37.      On or about April 30, 2010, Respondent authored an article that was published by

WorldNetDaily that described, in part, his representation of Ms. Sataki and her claims against



                                                   7
        Case
        Case 1:18-cv-02209-RDM
             1:18-cv-01579-RDM Document
                               Document 7-2
                                        15-4 Filed
                                              Filed11/01/18
                                                    09/19/18 Page
                                                              Page83
                                                                   9 of
                                                                     of 90
                                                                        16




VOA. Ms. Sataki did not kno~ that Respondent would author an article concerning her case that

would be published. Ms. Sataki did not consent to the publication of Respondent's article. Ms.

Sataki was embarrassed by Respondent's disclosure of facts that he gained during the course of

the representation.

       38.        On or about May 11, 2010, Respondent contributed to another article that was

published by the WorldNetDaily describing, in detail, the lawsuit Respondent filed on behalf of

Ms. Sataki against VOA. Ms. Sataki did not know that Respondent would contribute to an article

about her case that would be published. Ms. Satalci did not consent to the publication of the article.

Ms. Sataki was embarrassed by Respondent's disclosure of facts that he gained during the course

of the representation.

       39.        On or about May 14, 2010, Respondent authored another article that was published

by WorldNetDaily describing, in detail, the lawsuit he filed on behalf of Ms. Sataki against VOA.

Ms. Sataki did not know that Respondent would author an article concerning her case that would

be published. Ms. Sataki did not consent to the publication of Respondent's article. Ms. Sataki

was embarrassed by Respondent's disclosure of facts that be gained during the course of the

representation.

       40.        On May 21, 2010, Respondent authored another article that was published in the

WorldNetDaily that referenced his representation of Ms. Sataki against VOA. Ms. Sataki did not

know that Respondent would author an article concerning her case that would be published. Ms.

Sataki did not consent to the publication of Respondent's article. Ms. Sataki was embarrassed by

Respondent's disclosure of facts that he gained during the course of the representation.

Respondent's article, included an advertisement for his book titled "Whores: Why and How I

Came to Fight the Establishment."


                                                  8
       Case1:18-cv-01579-RDM
       Case 1:18-cv-02209-RDM Document
                              Document15-4
                                       7-2 Filed
                                           Filed11/01/18
                                                 09/19/18 Page
                                                          Page84
                                                               10of
                                                                  of90
                                                                     16




       41.     On May 28, 2010, Respondent authored another article that was published in the

WorldNetDaily that referenced his representation of Ms. Sataki against VOA. Ms. Sataki did not

know that Respondent would author an article concerning her case that would be published. Ms.

Sataki did not consent to the publication of Respondent's article. Ms. Sataki was embarrassed by

Respondent's disclosure of facts that he gained during the course of the representation.

Respondent's article included an advertisement for his book titled "Whores: Why and How I Came

to Fight the Establishment."

       42.     On June 11, 2010, Respondent authored another article that was published in the

WorldNetDaily that referenced his representation of Ms. Sataki against VOA. Ms. Sataki did not

know that Respondent would author an article concerning her case that would be published. Ms.

Sataki did not consent to the publication of Respondent's article. Ms. Sataki was embarrassed by

Respondent's disclosure of facts that he gained during the course of the representation.

Respondent's article included an advertisement for his book titled "Whores: Why and How I Came

to Fight the. Establishment."

       43.     On or about July 2, 2010, Respondent authored another article that was published

in the WorldNetDaily that referenced his representation of Ms. Sataki. Ms. Sataki did not know

that Respondent would author the article about the representation that would be published. Ms.

Sataki did not consent to the publication of Respondent's article. Ms. Sataki was embarrassed by

Respondent's disclosure of facts that he gained during the course of the representation.

Respondent's article, included an advertisement for his book titled "Whores: Why and How I

Came to Fight the Establislunent.,,

       44.     On or about October 1, 2010, Respondent authored another article that was

published in the WorldNetDaily that discussed details of his representation of Ms. Sataki against



                                               9
       Case1:18-cv-01579-RDM
       Case 1:18-cv-02209-RDM Document
                              Document15-4
                                       7-2 Filed
                                           Filed11/01/18
                                                 09/19/18 Page
                                                          Page85
                                                               11of
                                                                  of90
                                                                     16




VOA. Ms. Sataki did not know that Respondent would author an article concerning her case that

would be published. Ms. Sataki did not consent to the publication of Respondent's article. Ms.

Sataki was embarrassed by Respondent's disclosure of facts that he gained during the course of

the representation.

       45.     On or about October 15, 2010, Respondent authored another article that was

published in the WorldNetDaily that discussed Ms. Sataki's claims against VOA. Ms. Sataki did

not know that Respondent would author an article concerning her case that would be published.

Ms. Sataki did not consent to the publication of Respondent's article. Ms. Sataki was embarrassed

by Respondent's disclosure of facts that he gained during the course of the representation.

Respondent's article, included an advertisement for his book titled "Whores: Why and How I

Came to Fight the Establishment."

       46.     On or about October 29, 2010, Respondent authored another article that was

published in the WorldNetDaily that discussed Ms. Sataki's claims against VOA. Ms. Sataki did

not know that Respondent would author an article concerning her case that would be published.

Ms. Sataki did not consent to the publication of Respondent's article. Ms. Sataki was embarrassed

by Respondent's disclosure of facts that he gained during the course of the representation.

Respondent's article, included an advertisement for his book titled "Whores: Why and How I

Came to Fight the Establishment."

       47.     On or about December 25, 2010, Respondent authored another article that was

published in the WorldNetDaily that discussed the litigation of Ms. Sataki's claims against VOA.

In the article, Respondent, inter alia, falsely reported that the presiding judge had "dishonestly

denied, without factual or legal bases (sic), my request for Elham to be put back at work at the Los

Angeles office VOA, as she rehabilitated from the harm done to her." In fact, the presiding judge



                                                10
          Case1:18-cv-01579-RDM
          Case 1:18-cv-02209-RDM Document
                                 Document15-4
                                          7-2 Filed
                                              Filed11/01/18
                                                    09/19/18 Page
                                                             Page86
                                                                  12of
                                                                     of90
                                                                        16




issued an order dated June 1, 2010 in the matter styled Satald v. BGG, CA No. 10-0534 (CKK),

describing the factual and legal basis for the decision not to grant the relief Respondent sought for

Ms. Sataki. Ms. Sataki did not know that Respondent would author an article about her case that

would be published. Ms. Sataki did not consent to the publication of Respondent's article. Ms.

Sataki was embarrassed by Respondent's disclosure of facts that he gained during the course of

the representation. Respondent's article, included an advertisement for his book titled "Whores:

Why and How I Came to Fight the Establishment."

          48.   Respondent's conduct violated the following Rules:

                a.     Rule l.2(a), in that Respondent failed to abide by a client's decisions

concerning the objectives of the representation;

                b.     Rule 1.6(a)(l), in that Respondent revealed a confidence or secret of the

client;

                c.     Rule 1.6(a)(3), in that Respondent revealed a confidence or secret of the

client for his own advantage;

                d.     Rule 1.7(b)(4), in that Respondent had a conflict of interest with his client

because his professional judgment on behalf of his client was or reasonably may have been

adversely affected by Respondent's own personal interests; and

                e.     Rule 8.4(c), in that Respondent engaged in conduct involving dishonesty

and/or misrepresentation.

                                                        Respectfully submitted,



                                                        ~""'----
                                                        Deputy Disciplinary Counsel



                                                   11
                         Case1:18-cv-01579-RDM
                         Case 1:18-cv-02209-RDM Document
                                                Document15-4
                                                         7-2 Filed
                                                             Filed11/01/18
                                                                   09/19/18 Page
                                                                            Page87
                                                                                 13of
                                                                                    of90
                                                                                       16




                                                                                     OFFICE OF DISCIPLINARY COUNSEL
                                                                                     515 Fifth Street, N.W.
                                                                                     Building A, Room 117
                                                                                     Washington, D.C. 20001
                                                                                     (202) 638-1501



                                                                              VERIFICATION


                                       I do affirm that I verily believe the facts stated in the Specification of Charges to
         be true.




                                                                                                                 ih
                                        Subscribed and affirmed before me in the District of Columbia this   ,3b:: day of
         June, 2017.


                ,,,,.. ·,MY. ~ommission Expires:
        ,,,, C,. 7:!0 ', .
     . . . . . \,.... ............'Ii/,,:
  .:-' ,~ ..··~~·· PI.J8.··. ~
 ~   ~..-"'
::- °'...f· ~coM:-11s
              0
                    MY
                               ~-..~.
                                   " ..,
                                           : •·
                      ....s~10;::;..N:...;.._..:.,;=ic....=--:-_ _ _ _ _ __
 : ~\ EXPIRES l•::                                                                       '-Notary Public
   -::. ·I' '.. 1 ~ 31/201~.· ~ ~·
   "; ~A'',,,·                ~ ~
                             ••• ••         ..
     ,,, . ,./,.. r········
        11 ,    ..    of "" ,,,. .,,
                            ,o"
               ,, ,,,, fl ... ,,,,




                                                                                12
       Case1:18-cv-01579-RDM
       Case 1:18-cv-02209-RDM Document
                              Document15-4
                                       7-2 Filed
                                           Filed11/01/18
                                                 09/19/18 Page
                                                          Page88
                                                               14of
                                                                  of90
                                                                     16



                     DISTRICT OF COLUMBIA COURT OF APPEALS
                     BOARD ON PROFESSIONAL RESPONSIBILITY



In the Matter of

LARRY E. KLAYMAN, ESQUIRE,                           Disciplinary Docket No. 2011-D028

        Respondent

Member of the Bar of the District of
                                                                r-c-:::::.
                                                               Rt: A::, \Vt:
                                                                           ,ij-o.
 Columbia Court of Appeals
Bar Number: 334581                                         [     JU~ ~
Date of Admission: December 22, 1980
                                                       Boarci c ' Pro'.ession:il Responsib!!ity

           PETITION INSTITUTING FORMAL DISCIPLINARY PROCEEDINGS

       A.      This Petition (including the attached Specification of Charges which is made part

of this Petition) notifies Respondent that disciplinary proceedings are hereby instituted pursuant

to Rule XI,§ 8(c), of the District of Columbia Court of Appeals' Rules Governing the Bar (D.C.

Bar R.).


       B.      Respondent is an attorney admitted to practice before the District of Columbia

Court of Appeals on the date stated in the caption of the Specification of Charges.


       C.      A lawyer member of a Hearing Committee assigned by the Board on Professional

Responsibility (Board) pursuant to D.C. Bar R. XI,§ 4(e)(5), has approved the institution of these

disciplinary proceedings.


       D.     Procedures

              (1)     Referral to Hearing Committee - When the Board receives the Petition

Instituting Formal Disciplinary Proceedings, the Board shall refer it to a Hearing Committee.
       Case1:18-cv-01579-RDM
       Case 1:18-cv-02209-RDM Document
                              Document15-4
                                       7-2 Filed
                                           Filed11/01/18
                                                 09/19/18 Page
                                                          Page89
                                                               15of
                                                                  of90
                                                                     16



               (2)     Filing Answer - Respondent must respond to the Specification of Charges

by filing an answer with the Board and by serving a copy on the Office of Disciplinary Counsel

within 20 days of the date of service of this Petition, unless the time is extended by the Chair of

the Hearing Committee. Permission to file an answer after the 20-day period may be granted by

the Chair of the Hearing Committee if the failure to file an answer was attributable to mistake,

inadvertence, surprise, or excusable neglect. If a limiting date occurs on a Saturday, Sunday, or

official holiday in the District of Columbia, the time for submission will be extended to the next

business day. Any motion to extend the time to file an answer, and/or any other motion filed with

the Board or Hearing Committee Chair, must be served on the Office of Disciplinary Counsel at

the address shown on the last page of this petition.


               (3)     Content of Answer               The answer may be a denial, a statement in

exculpation, or a statement in mitigation of the alleged misconduct. Any charges not answered by

Respondent may be deemed established as provided in Board Rule 7. 7.


               (4)     Mitigation - Respondent has the right to present evidence in mitigation to

the Hearing Committee regardless of whether the substantive allegations of the Specification of

Charges are admitted or denied.


               (S)     Process -      Respondent is entitled to fifteen days' notice of the time and

place of hearing, to be represented by counsel, to cross-examine witnesses, and to present evidence.


       E.      In addition to the procedures contained in D.C. Bar R. XI, the Board has

promulgated Board Rules relating to procedures and the admission of evidence which are

applicable to these procedures. A copy of these rules is being provided to Respondent with a copy



                                                 2
        Case1:18-cv-01579-RDM
        Case 1:18-cv-02209-RDM Document
                               Document15-4
                                        7-2 Filed
                                            Filed11/01/18
                                                  09/19/18 Page
                                                           Page90
                                                                16of
                                                                   of90
                                                                      16



of this Petition.


        WHEREFORE, the Office of Disciplinary Counsel requests that the Board consider

whether the conduct of Respondent violated the District of Columbia Rules of Professional

Conduct, and, if so, that it impose/recommend appropriate discipline.


                                                    OFFICE OF DISCIPLINARY COUNSEL




                                            BY:
                                                    Hamilton P. Fox, III
                                                    Disciplinary Counsel

                                                    OFFICE OF DISCIPLINARY COUNSEL
                                                    S1S Fifth Street, N. W.
                                                    Building A, Room 117
                                                    Washington, D.C. 20001
                                                    TELEPHONE: (202) 638-1501
                                                    FAX: (202) 638-0862




                                                3
